Exhibit 10.1

 

 

REVOLVING CREDIT AGREEMENT

 

Dated as of October 20, 2003

 

Among

 

HORMEL FOODS CORPORATION

 

as Borrower

 

and

 

THE BANKS NAMED HEREIN

 

as Lenders

 

and

 

CITICORP USA, INC.

 

as Administrative Agent

 

and

 

U.S. BANK NATIONAL ASSOCIATION

 

as Documentation Agent

 

and

 

SUNTRUST BANK

 

as Syndication Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01

Certain Defined Terms

Section 1.02

Computation of Time Periods

Section 1.03

Accounting Terms

 

 

ARTICLE II

 

 

AMOUNTS AND TERMS OF THE ADVANCES

 

Section 2.01

The Advances

Section 2.02

Making the Advances

Section 2.03

Fees

Section 2.04

Optional Termination and Reduction of the Commitments

Section 2.05

Repayment and Prepayment of Advances

Section 2.06

Interest on Advances

Section 2.07

Interest Rate Determination

Section 2.08

Voluntary Conversion or Continuation of Advances

Section 2.09

Increased Costs

Section 2.10

Payments and Computations

Section 2.11

Taxes

Section 2.12

Sharing of Payments, Etc

Section 2.13

Evidence of Debt

Section 2.14

Use of Proceeds

Section 2.15

Substitution of Lenders

 

 

ARTICLE III

 

 

CONDITIONS OF EFFECTIVENESS AND LENDING

 

Section 3.01

Conditions Precedent to Effectiveness

Section 3.02

Conditions Precedent to Each Borrowing

 

 

ARTICLE IV

 

 

REPRESENTATIONS AND WARRANTIES

 

 

Section 4.01

Representations and Warranties of the Borrower

 

 

ARTICLE V

 

 

COVENANTS OF THE BORROWER

 

--------------------------------------------------------------------------------


 

Section 5.01

Affirmative Covenants

Section 5.02

Negative Covenants

 

 

ARTICLE VI

 

 

EVENTS OF DEFAULT

 

 

Section 6.01

Events of Default

 

 

ARTICLE VII

 

 

ADMINISTRATIVE AGENT

 

Section 7.01

Authorization and Action

Section 7.02

Agents’ Reliance, Etc.

Section 7.03

CUSA and Affiliates

Section 7.04

Lender Credit Decision

Section 7.05

Indemnification

Section 7.06

Successor Administrative Agent

Section 7.07

Other Agents

 

 

ARTICLE VIII

 

 

MISCELLANEOUS

 

 

Section 8.01

Amendments, Etc.

Section 8.02

Notices, Etc.

Section 8.03

No Waiver; Remedies

Section 8.04

Costs, Expenses and Indemnification

Section 8.05

Right of Set-off

Section 8.06

Binding Effect; Entire Agreement

Section 8.07

Assignments and Participations

Section 8.08

Confidentiality

Section 8.09

Governing Law

Section 8.10

Execution in Counterparts

Section 8.11

Consent to Jurisdiction; Waiver of Immunities

Section 8.12

Waiver of Trial by Jury

Section 8.13

Website Communications

 

H-2

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

Schedule I

Applicable Lending Offices

 

 

Schedule II

Banks’ Commitments

 

 

Schedule 4.01(a)

Material Subsidiaries

 

 

Schedule 4.01(c)

Government Consents

 

 

Schedule 8.02

Notices

 

 

EXHIBITS

 

 

 

Exhibit A

Form of Assignment and Acceptance

 

 

Exhibit B

Form of Compliance Certificate

 

 

Exhibit C

Form of Notice of Conversion/Continuation

 

 

Exhibit D

Form of Notice of Borrowing

 

 

Exhibit E

Form of Promissory Note

 

 

Exhibit F

Form of Opinion of Counsel to Borrower

 

 

Exhibit G

Form of Opinion of O’Melveny & Myers LLP

 

H-3

--------------------------------------------------------------------------------


 

U.S. $150,000,000

REVOLVING CREDIT AGREEMENT

 

Dated as of October 20, 2003

 

HORMEL FOODS CORPORATION, a Delaware corporation (the “Borrower”), the Banks
listed on the signature pages (the “Banks,” together with each bank which
becomes a lender hereunder pursuant to Section 8.07, collectively the
“Lenders”), CITICORP USA, INC. (“CUSA”), as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”), and the other agents named
herein agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Adjusted Eurodollar Rate” shall mean, for any Interest Period for a Eurodollar
Rate Advance comprising part of the same Borrowing, an interest rate per annum
equal to the rate per annum obtained by dividing (a)(i) the offered rate (if
any) appearing on the Telerate Screen which displays British Bankers’
Association Interest Settlement Rates for deposits of the relevant amount in
Dollars for a period equal to the Interest Period relating to that Advance at
approximately 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period, or (ii) if the Administrative Agent is unable to access
the Telerate Screen or if the relevant rate is not displayed, the average
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum, if such
average is not such a multiple) of the rate per annum at which Citibank was
offering to leading banks in the London interbank market deposits in Dollars of
an equivalent amount and for such Interest Period at or about 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period with
respect to each Eurodollar Rate Advance, by (b) a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage, subject, however, to the provisions of
Section 2.02(b).  For the purposes of this definition, “Telerate Screen” means
the display on the Telerate Service or such other service as may be nominated by
the British Bankers’ Association Interest Settlement Rates for deposits in
Dollars.

 

“Administrative Agent” means CUSA, in its capacity as administrative agent for
the Lenders, or any Person serving as its successor.

 

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
pursuant to Section 2.01, and refers to a Base Rate Advance or a Eurodollar Rate
Advance, each of which shall be a “Type” of Advance.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.

 

1

--------------------------------------------------------------------------------


 

“Agent” or “Agents” means the Administrative Agent; provided, that, solely for
purposes of Sections 7.02, 7.04, 7.05, 8.04, 8.07(b)(iv), 8.08 and 8.12 of this
Agreement the term “Agent” or “Agents”, as the case may be, shall include each
financial institution named on the signature page or facing page hereof as an
agent and the Arranger.

 

“Agent Parties” has the meaning set forth in Section 8.l3(b).

 

“Agreement” means this Revolving Credit Agreement as it may be amended,
supplemented or otherwise modified from time to time.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance, and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Applicable Margin” means, for any period for which any interest payment is to
be made with respect to any Advance, the interest rate per annum derived by
dividing (i) the sum of Daily Margins for each of the days included in such
period by (ii) the number of days included in such period.

 

“Arranger” means CGMI as sole lead arranger and book runner.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A hereto.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”
as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the highest of:

 

(a)        the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate (which is a rate set by
Citibank based upon various factors including Citibank’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate);

 

(b)        the sum of (A) 1/2 of one percent per annum, plus (B) the rate
obtained by dividing (x) the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks (such three-week moving
average being determined weekly by Citibank on the basis of such rates reported
by certificate of deposit dealers to and published by the Federal Reserve Bank
of New York or, if such publication shall be suspended or terminated, on the
basis of quotations for such rates received by Citibank, in either case adjusted
to the nearest 1/4 of one percent or, if there is no nearest 1/4 of one percent,
to the next higher 1/4 of one percent), by (y) a percentage equal to 100% minus
the average of the daily percentages specified during such three-week period by
the Board of Governors of the Federal Reserve System for determining the maximum
reserve requirement (including, but not limited to, any

 

2

--------------------------------------------------------------------------------


 

marginal reserve requirements for Citibank in respect of liabilities consisting
of or including (among other liabilities) three-month nonpersonal time deposits
of at least $100,000), plus (C) the average during such three-week period of the
daily net annual assessment rates estimated by Citibank for determining the
current annual assessment payable by Citibank to the Federal Deposit Insurance
Corporation for insuring three-month deposits in the United States; or

 

(c)        1/2 of one percent per annum above the Federal Funds Rate.

 

“Base Rate Advance” means an Advance which bears interest at a rate per annum
determined on the basis of the Base Rate, as provided in Section 2.06(a).

 

“Borrower” means Hormel Foods Corporation, a Delaware corporation.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made on the same day pursuant to the same Notice of Borrowing by each of
the Lenders pursuant to Section 2.02(a).

 

“Business Day” means a day of the year other than a Saturday or a Sunday on
which banks are not required or authorized to close in New York City or Los
Angeles and, if the applicable Business Day relates to any Eurodollar Rate
Advances, on which dealings are carried on in the London interbank market.

 

“Capital Lease” means, with respect to any Person, any lease of any property by
that Person as lessee which would, in conformity with GAAP, be required to be
accounted for as a capital lease on the balance sheet of that Person.

 

“Cash” means money, currency or a credit balance in a deposit account.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition thereof,
(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having the highest rating generally
obtainable from either S&P or Moody’s, (c) commercial paper maturing no more
than one year from the date of creation thereof and, at the time of acquisition,
having a rating of A-2 or higher from S&P or P-2 or higher from Moody’s,
(d) certificates of deposit or bankers’ acceptances maturing within one year
from the date of acquisition thereof issued by any lender, (e) investments in
money market funds having total portfolio asset value in excess of $100,000,000,
(f) investments in industrial revenue bonds supported by a standby letter of
credit provided that the securities have a short-term rating of A-1 or higher
from S&P or P-1 or higher from Moody’s or a long-term rating of A or higher from
S&P or from Moody’s, and (g) money market preferred stock (auction preferred
stock) with a rating of A-2 or higher from S&P or A or higher from Moody’s.

 

“CGMI” means Citigroup Global Markets Inc.

 

3

--------------------------------------------------------------------------------


 

“Citibank” means Citibank, N.A.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” has the meaning specified in Section 2.01.

 

“Commitment Termination Date” means October 17, 2006 or such earlier date as the
Commitments may be terminated pursuant to Section 2.04 or Section 6.01.

 

“Communications” has the meaning set forth in Section 8.13(a).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B hereto, delivered to the Lenders by the Borrower pursuant to Section
5.01(b)(iii).

 

“Convert,” “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.08.

 

“CUSA” means Citicorp USA, Inc.

 

“Daily Margin” means, for any date of determination, for the designated Level,
Utilization Ratio applicable to such date of determination and Type of Advance,
the following interest rates per annum:

 

 

 

Daily Margin when
Utilization Ratio
is equal to or
less than 0.50:1.00

 

Daily Margin when
Utilization Ratio
is greater than
0.50:1.00

 

 

 

TYPE OF ADVANCE

 

TYPE OF ADVANCE

 

 

 

Base Rate
Advance

 

EURO Rate
Advance

 

Base Rate
Advance

 

EURO Rate
Advance

 

 

 

 

 

 

 

 

 

 

 

Level 1

 

0

%

0.1800

%

0.10

%

0.2800

%

Level 2

 

0

%

0.2150

%

0.10

%

0.3150

%

Level 3

 

0

%

0.2500

%

0.125

%

0.3750

%

Level 4

 

0

%

0.4000

%

0.175

%

0.5750

%

Level 5

 

0

%

0.5500

%

0.25

%

0.8000

%

 

For purposes of this definition, (a) “Utilization Ratio” means, as of any date
of determination, the ratio of (1) the Total Utilization of Commitments to
(2) the aggregate outstanding amount of all Commitments (whether used or unused)
in effect as of such date, (b) if any change in the rating established by S&P or
Moody’s with respect to Long-Term Debt shall result in a change in the Level,
the change in the Daily Margin shall be effective as of the date on which such
rating change is publicly announced, and (c) if the ratings established by both
of S&P and Moody’s with respect to Long-Term Debt are unavailable for any reason
for any day, then the applicable level for such day shall be deemed to be Level
5 (or, if the Requisite Lenders consent in writing, such other Level as may be
reasonably determined by the Requisite Lenders from a rating with respect to
Long-Term Debt for such day established by another rating agency reasonably
acceptable to the Requisite Lenders).

 

4

--------------------------------------------------------------------------------


 

“Debt” means (i) indebtedness for borrowed money or for the deferred purchase
price of property or services, (ii) obligations as lessee under Capital Leases,
or (iii) obligations under guarantees in respect of indebtedness or in respect
of obligations of others of the kinds referred to in clause (i) or (ii) above.

 

“Designating Lender” has the meaning specified in Section 8.07(g).

 

“Dollars” and the sign “$” each means lawful money of the United States of
America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which an
Eligible Assignee became a Lender, or such other office of such Lender as such
Lender may from time to time specify to the Borrower and the Agents.

 

“EBITDA” means, for any period, consolidated net income (excluding
extraordinary, unusual, or nonrecurring gains or losses), plus provision for
income taxes of the Borrower and its Subsidiaries, plus interest expense of the
Borrower and its Subsidiaries, plus depreciation expense of the Borrower and its
Subsidiaries, plus amortization of intangibles of the Borrower and its
Subsidiaries, as determined on a consolidated basis in conformity with GAAP.

 

“Effective Date” means the date on which all of the conditions in Section 3.01
were satisfied or waived, which date was October 20, 2003.

 

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any state thereof, and having a combined capital and surplus
of at least $100,000,000; (ii) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economical Cooperation
and Development (the “OECD”), or a political subdivision of any such country and
having a combined capital and surplus of at least $100,000,000, provided that
such bank is acting through a branch or agency located in the country in which
it is organized or another country which is also a member of the OECD; and (iii)
any Person engaged in the business of lending and that is an Affiliate of a
Lender or of a Person of which a Lender is a Subsidiary.

 

“Environmental Law” means any and all statutes, laws, regulations, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or other governmental restrictions of any federal, state or
local governmental authority within the United States or any State or territory
thereof and which relate to the environment or the release of any materials into
the environment.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person who for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Code and the regulations
promulgated and rulings issued thereunder.

 

5

--------------------------------------------------------------------------------


 

“ERISA Event” means (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, unless the 30-day notice requirement with respect
thereto has been waived by the PBGC; (ii) the provision by the administrator of
any Pension Plan of a notice of intent to terminate such Pension Plan pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (iii) the cessation of
operations at a facility by the Borrower or an ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (iv) the withdrawal by the
Borrower or an ERISA Affiliate from a Multiple Employer Plan during a plan year
for which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (v) the failure by the Borrower or any ERISA Affiliate to make a payment
to a Pension Plan required under Section 302(f)(1) of ERISA, which Section
imposes a lien for failure to make required payments; (vi) the adoption of an
amendment to a Pension Plan requiring the provision of security to such Pension
Plan, pursuant to Section 307 of ERISA; or (vii) the institution by the PBGC of
proceedings to terminate a Pension Plan, pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition which, in the reasonable judgment of
the Borrower, might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, a Pension Plan.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Administrative Agent.

 

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.06(b).

 

“Eurodollar Rate Reserve Percentage” for any Interest Period for any Eurodollar
Rate Advance means the reserve percentage applicable during such Interest Period
(or if more than one such percentage shall be so applicable, the daily average
of such percentages for those days in such Interest Period during which any such
percentage shall be so applicable) under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirements (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for member banks
in the Federal Reserve System with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities having a term equal to such Interest
Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
October 25, 2001, by and among the Borrower, the Administrative Agent, the banks
named therein and the other parties thereto.

 

6

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

 

“Hormel Foundation” is a Minnesota non-profit corporation organized for
religious, charitable, scientific, literary or educational purposes.  The Hormel
Foundation is a public foundation.  The Hormel Foundation is the beneficial
owner of 46.24% of common stock of The Hormel Foods Corporation as of September
20, 2003.

 

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person (the “Target”) through a tender offer or similar
solicitation of the owners of such capital stock or other equity interests which
has not been approved (prior to such acquisition) by resolutions of the Board of
Directors of the Target or by similar action if the Target is not a corporation
or as to which such approval has been withdrawn.

 

“Insufficiency” means, with respect to any Pension Plan, the amount, if any, of
its unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance, or on the date of continuation of such Advance as a Eurodollar Rate
Advance upon expiration of successive Interest Periods applicable thereto, or on
the date of Conversion of a Base Rate Advance into a Eurodollar Rate Advance,
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may select in the Notice of Borrowing
or the Notice of Conversion/Continuation for such Advance; provided, however,
that:

 

(i)         the Borrower may not select any Interest Period in respect of
Advances that ends after the Commitment Termination Date;

 

(ii)        Interest Periods commencing on the same date for Advances comprising
part of the same Borrowing shall be of the same duration; and

 

(iii)       whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, that if such

 

7

--------------------------------------------------------------------------------


 

extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.

 

“Lenders” means the Lenders listed on Schedule I hereof and each Eligible
Assignee that shall become a party hereto pursuant to Section 8.07.

 

“Level” means Level 1, Level 2, Level 3, Level 4 or Level 5, as the case may be.

 

“Level 1” means that, as of any date of determination, the Long-Term Debt
carries either of the following ratings:

 

“A+” from S&P

“A1” from Moody’s

 

“Level 2” means that, as of any date of determination, the criteria of Level 1
are not satisfied and the Long-Term Debt carries either of the following
ratings:

 

“A” from S&P

“A2” from Moody’s

 

“Level 3” means that, as of any date of determination, the criteria of neither
Level 1 nor Level 2 are satisfied and the Long-Term Debt carries either of the
following ratings:

 

“A-” from S&P

“A3” from Moody’s

 

“Level 4” means that, as of any date of determination, the criteria of neither
Level 1, Level 2 nor Level 3 are satisfied and the Long-Term Debt carries either
of the following ratings:

 

“BBB+” from S&P

“Baa1” from Moody’s

 

“Level 5” means that, as of any date of determination, the criteria of neither
Level 1, Level 2, Level 3 nor Level 4 are satisfied.

 

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement and any lease in the nature thereof).

 

“Loan Documents” means this Agreement and the related documents.

 

“Long-Term Debt” means senior, unsecured, long term debt securities of the
Borrower.

 

“Margin Stock” has the meaning assigned to that term in Regulation U promulgated
by the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Material Subsidiary” means any Subsidiary of the Borrower having total assets
in excess of $20,000,000.

 

8

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate of the
Borrower is making, or is obligated to make, contributions or has Withdrawal
Liability.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (i) is maintained for employees of the
Borrower or an ERISA Affiliate and at least one Person other than the Borrower
and its ERISA Affiliates or (ii) was so maintained and in respect of which the
Borrower or an ERISA Affiliate could have liability under Section 4063, 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

 

“Net Debt” means amounts incurred by the Borrower and its subsidiaries and
classified as Debt pursuant to clauses (i) and (ii) of the definition thereof
minus the sum of Cash and Cash Equivalents.

 

“Net Income” means net income in accordance with GAAP.

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit C hereto, delivered to the Administrative Agent by the Borrower pursuant
to Section 2.08.

 

“Payment Office” means the principal office of CUSA, located on the date hereof
at 2 Penns Way, Suite 200, New Castle, Delaware 19720 (or such other place as
the Administrative Agent may designate by notice to the Borrower and the Lenders
from time to time).

 

“PBGC” means the U.S. Pension Benefit Guaranty Corporation.

 

“Pension Plan” means a Single Employer Plan or a Multiple Employer Plan or both.

 

“Person” means an individual, partnership, limited liability company,
corporation, business trust, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Platform” has the meaning set forth in Section 8.13(b).

 

“Potential Event of Default” means a condition or event which, after notice or
lapse of time or both, would constitute an Event of Default if that condition or
event were not cured or removed within any applicable grace or cure period.

 

 “Register” has the meaning specified in Section 8.07(d).

 

“Requisite Lenders” means at any time Lenders holding greater than 51% of the
then aggregate unpaid principal amount of the Advances held by Lenders, or, if
no such principal amount is then outstanding, Lenders having greater than 51% of
the Commitments (provided that, for purposes hereof, neither the Borrower, nor
any of its Affiliates, if a Lender, shall be

 

9

--------------------------------------------------------------------------------


 

included in (i) the Lenders holding such amount of the Advances or having such
amount of the Commitments or (ii) determining the aggregate unpaid principal
amount of the Advances or the total Commitments).

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies.

 

“SEC” means the Securities and Exchange Commission and any successor agency.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, which (i) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and its ERISA
Affiliates or (ii) was so maintained and in respect of which the Borrower or an
ERISA Affiliate could have liability under Section 4062 or 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“SPV” has the meaning specified in Section 8.07(g).

 

“Subsidiary” of any Person means, as of any time of determination, any
corporation, association, partnership, limited liability company or other
business entity of which more than 50% of the total voting power of shares of
stock or other securities entitled to vote in the election of directors,
managers or trustees thereof is at such time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof.

 

“Total Utilization of Commitments” means at any date of determination the
aggregate principal amount of all Advances outstanding at such date.

 

“Type” means, with reference to an Advance, a Base Rate Advance or a Eurodollar
Rate Advance.

 

“Withdrawal Liability” has the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.

 

Section 1.02  Computation of Time Periods.  In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

 

Section 1.03  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.  All computations determining
compliance with financial covenants or terms, including definitions used
therein, shall be prepared in accordance with generally accepted accounting
principles in effect at the time of the preparation of, and in conformity with
those used to prepare, the historical financial statements delivered to the
Lenders pursuant to Section 4.01(e).  If at any time the computations for
determining compliance with financial covenants or provisions relating thereto
utilize generally accepted accounting principles different than those then being
utilized in the financial statements being delivered to the Lenders, such
financial statements shall be accompanied by a reconciliation statement.

 

10

--------------------------------------------------------------------------------


 

ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES

 

Section 2.01  The Advances.

 

(a)   Each Lender severally agrees, on the terms and conditions hereinafter set
forth, to make Advances to the Borrower from time to time on any Business Day
during the period from the Effective Date until the Commitment Termination Date
in an aggregate amount not to exceed at any time outstanding the amount set
opposite such Lender’s name on Schedule II hereof or, if such Lender has entered
into any Assignment and Acceptance, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 8.07(c), as such
amount may be reduced pursuant to Section 2.04 (such Lender’s “Commitment”);
provided that (i) in no event shall the aggregate principal amount of Advances
from any Lender outstanding at any time exceed its Commitment then in effect and
(ii) the Total Utilization of Commitments shall not exceed the aggregate
Commitments then in effect.

 

(b)   Each Borrowing shall be in an aggregate amount not less than $5,000,000 or
a multiple of $1,000,000 in excess thereof and shall consist of Advances of the
same Type made on the same day by the Lenders ratably according to their
respective Commitments.  Within the limits of each Lender’s Commitment, the
Borrower may from time to time borrow, prepay pursuant to Section 2.05(b) and
reborrow under this Section 2.01.

 

Section 2.02  Making the Advances.

 

(a)   Each Borrowing shall be made on notice, given not later than (x) 11:00
A.M. (New York City time) on the date of a proposed Borrowing consisting of Base
Rate Advances and (y) 11:00 A.M. (New York City time) on the third Business Day
prior to the date of a proposed Borrowing consisting of Eurodollar Rate
Advances, by the Borrower to the Administrative Agent, which shall give to each
Lender prompt notice thereof by telecopier.  Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be sent by telecopier, confirmed immediately in
writing, in substantially the form of Exhibit D hereto, specifying therein the
requested (i) date of such Borrowing, (ii) Type of Advances comprising such
Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in the case of a
Borrowing comprised of Eurodollar Rate Advances, the initial Interest Period for
each such Advance.  The Borrower may, subject to the conditions herein provided,
borrow more than one Borrowing on any Business Day.  Each Lender shall, before
2:00 P.M. (New York City time) in the case of a Borrowing consisting of Base
Rate Advances and before 11:00 A.M. (New York City time) in the case of a
Borrowing consisting of Eurodollar Rate Advances, in each case on the date of
such Borrowing, make available for the account of its Applicable Lending Office
to the Administrative Agent at its address referred to in Section 8.02, in same
day funds, such Lender’s ratable portion of such Borrowing.  After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower at the Administrative Agent’s
aforesaid address.

 

(b)   Anything in subsection (a) above to the contrary notwithstanding,

 

11

--------------------------------------------------------------------------------


 

(i)            the Borrower may not select Eurodollar Rate Advances for any
Borrowing or with respect to the Conversion or continuance of any Borrowing if
the aggregate amount of such Borrowing or such Conversion or continuance is less
than $5,000,000;

 

(ii)           there shall be no more than five Interest Periods relating to
Borrowings consisting of Eurodollar Rate Advances outstanding at any time;

 

(iii)          if any Lender shall, at least one Business Day before the date of
any requested Borrowing, notify the Administrative Agent that the introduction
of or any change in or in the interpretation of any law or regulation makes it
unlawful, or that any central bank or other governmental authority asserts that
it is unlawful, for such Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, the Commitment of such Lender to make
Eurodollar Rate Advances or to Convert all or any portion of Base Rate Advances
shall forthwith be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist and such Lender’s then outstanding Eurodollar Rate
Advances, if any, shall be converted to Base Rate Advances as of the end of any
applicable Interest Period or at such earlier time as may be legally required;
to the extent that such affected Eurodollar Rate Advances become Base Rate
Advances, all payments of principal that would have been otherwise applied to
such Eurodollar Rate Advances shall be applied instead to such Lender’s Base
Rate Advances; provided that if Requisite Lenders are subject to the same
illegality or assertion of illegality, then the right of the Borrower to select
Eurodollar Rate Advances for such Borrowing or any subsequent Borrowing or to
Convert all or any portion of Base Rate Advances shall forthwith be suspended
until the Administrative Agent shall notify the Borrower that the circumstances
causing such suspension no longer exist, and each Advance comprising such
Borrowing shall be a Base Rate Advance; and

 

(iv)          if the Requisite Lenders shall, at least one Business Day before
the date of any requested Borrowing, notify the Administrative Agent that the
Adjusted Eurodollar Rate for Eurodollar Rate Advances comprising such Borrowing
will not adequately reflect the cost to such Requisite Lenders of making,
funding or maintaining their respective Eurodollar Rate Advances for such
Borrowing, the right of the Borrower to select Eurodollar Rate Advances for such
Borrowing or any subsequent Borrowing shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be made as a Base Rate Advance.

 

(c)   Each Notice of Borrowing shall be irrevocable and binding on the
Borrower.  In the case of any Borrowing which the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund the Advance to be made by such Lender as part of such
Borrowing or by reason of the termination of hedging or other similar
arrangements, in each case when such Advance is not made on such date (other
than by reason of (i) a breach of a Lender’s obligations hereunder or (ii) a
suspension of

 

12

--------------------------------------------------------------------------------


 

Eurodollar Rate Advances under clauses (iii), (iv) or (v) of paragraph (b) of
this Section 2.02), including without limitation, as a result of any failure to
fulfill on or before the date specified in such Notice of Borrowing for such
Borrowing the applicable conditions set forth in Article III.

 

(d)   Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at the time to Advances comprising such
Borrowing and (ii) in the case of such Lender, the Federal Funds Rate.  If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement.

 

(e)   The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

 

Section 2.03  Fees.

 

(a)   Facility Fees.  The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a facility fee on such Lender’s daily average
Commitment, whether used or unused, from the Effective Date in the case of each
Lender and from the effective date specified in the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other Lender until the
Commitment Termination Date, payable quarterly in arrears on the last day of
each March, June, September and December during the term of such Lender’s
Commitment, commencing December 31, 2003, and on the Commitment Termination
Date, in an amount equal to the product of (i) such Lender’s daily average
Commitment, whether used or unused, in effect during the period for which such
payment that is to be made times (ii) the weighted average rate per annum that
is derived from the rates determined pursuant to the table set forth below based
upon ratings on the Long-Term Debt:

 

Level

 

Facility Fee Rate

 

 

 

 

 

1

 

0.07

%

2

 

0.085

%

3

 

0.125

%

4

 

0.15

%

5

 

0.20

%

 

13

--------------------------------------------------------------------------------


 

If any change in the rating established by S&P or Moody’s with respect to
Long-Term Debt shall result in a change in the Level, the change in the facility
fee shall be effective as of the date on which such rating change is publicly
announced.  If the ratings established by both S&P and Moody’s with respect to
Long-Term Debt are unavailable for any reason for any day, then the applicable
Level for purposes of calculating the facility fee for such day shall be deemed
to be Level 5 (or, if the Requisite Lenders consent in writing, such other Level
as may be reasonably determined by the Requisite Lenders from a rating with
respect to Long-Term Debt for such day established by another rating agency
reasonably acceptable to the Requisite Lenders).

 

(b)   Agents’ Fees.  The Borrower agrees to pay to the Administrative Agent and
the Arranger the fees payable to each such Agent pursuant to the fee letter
dated as of September 15, 2003, among the Borrower, CUSA and CGMI, in the
amounts and at the times specified in such letter.

 

Section 2.04  Optional Termination and Reduction of the Commitments. The
Borrower shall have the right, upon at least three (3) Business Days’ notice to
the Administrative Agent, to terminate in whole or reduce ratably in part the
unused portions of the respective Commitments of the Lenders; provided that (i)
each partial reduction shall be in the aggregate amount of $10,000,000 or a
multiple of $1,000,000 in excess thereof, and (ii) the aggregate of the
Commitments of the Lenders shall not be reduced to an amount which is less than
the Total Utilization of Commitments.  Once so reduced or terminated pursuant to
this Section 2.04, Commitments of the Lenders shall not be reinstated.

 

Section 2.05  Repayment and Prepayment of Advances.

 

(a)   Mandatory Repayment on Certain Date.  The Borrower shall repay the
outstanding principal amount of each Advance on the Commitment Termination Date.

 

(b)   Voluntary Prepayments of Borrowings.

 

(i)            The Borrower shall have no right to prepay any principal amount
of any Advances other than as provided in this subsection (b).

 

(ii)           The Borrower may, upon notice to the Administrative Agent no
later than 11:00 A.M. (New York time) (A) on the date the Borrower proposes to
prepay, in the case of Base Rate Advances and (B) at least five (5) Business
Days’ notice to the Administrative Agent in the case of Eurodollar Rate
Advances, stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amounts of the Advances comprising part of the same
Borrowing in whole or ratably in part; provided, however, that (x) each partial
prepayment shall be in an aggregate principal amount not less than $2,000,000
and multiples of $1,000,000 in excess thereof, and (y) in the case of any such
prepayment of any Eurodollar Rate Advance, the Borrower shall pay all accrued
interest to the date of such prepayment on

 

14

--------------------------------------------------------------------------------


 

the portion of such Eurodollar Rate Advance being prepaid and shall be obligated
to reimburse the Lenders in respect thereof pursuant to Section 8.04(b).

 

Section 2.06  Interest on Advances.  The Borrower shall pay to each Lender
interest accrued on the principal amount of each Advance outstanding from time
to time from the date of such Advance until such principal amount shall be paid
in full, at the following rates per annum:

 

(a)   Base Rate Advances.  If such Advance is a Base Rate Advance, a rate per
annum equal at all times to (i) the Base Rate in effect from time to time plus
(ii) the Applicable Margin, if any, payable quarterly in arrears on the last day
of each March, June, September and December during the term of this Agreement,
commencing December 31, 2001, and on the Commitment Termination Date; provided
that any amount of principal, interest, fees and other amounts payable under
this Agreement (including, without limitation, the principal amount of Base Rate
Advances, but excluding the principal amount of Eurodollar Rate Advances) which
is not paid when due (whether at stated maturity, by acceleration or otherwise)
shall bear interest from the date on which such amount is due until such amount
is paid in full, payable on demand, at a rate per annum equal at all times to 2%
per annum above the Base Rate in effect from time to time.

 

(b)   Eurodollar Rate Advances.  If such Advance is a Eurodollar Rate Advance, a
rate per annum equal at all times during the Interest Period for such Advance to
the sum of (i) the Adjusted Eurodollar Rate for such Interest Period plus (ii)
the Applicable Margin, payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
the day which occurs during such Interest Period three months from the first day
of such Interest Period; provided that any principal amount of any Eurodollar
Rate Advance which is not paid when due (whether at stated maturity, by
acceleration or otherwise) shall bear interest from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal at all times to (A) during the Interest Period applicable to
such Eurodollar Rate Advance, the greater of (x) 2% per annum above the Base
Rate in effect from time to time and (y) 2% per annum above the rate per annum
required to be paid on such amount immediately prior to the date on which such
amount became due and (B) after the expiration of such Interest Period, 2% per
annum above the Base Rate in effect from time to time.

 

Section 2.07  Interest Rate Determination.  The Administrative Agent shall give
prompt notice to the Borrower and the Lenders of the applicable interest rate
determined by the Administrative Agent for purposes of Section 2.06(a) or
2.06(b).

 

Section 2.08  Voluntary Conversion or Continuation of Advances.

 

(a)   The Borrower may on any Business Day, upon delivery of a Notice of
Conversion/Continuation to the Administrative Agent not later than 12:00 noon
(New York City time) on the third Business Day prior to the date of such Notice
of Conversion/Continuation, and subject to the provisions of Section 2.02(b),
(1) Convert all Advances of one Type comprising the same Borrowing into Advances
of another Type and (2) upon the expiration of any Interest Period applicable to
Advances which are Eurodollar

 

15

--------------------------------------------------------------------------------


 

Rate Advances, continue all (or, subject to Section 2.02(b), any portion of)
such Advances as Eurodollar Rate Advances and the succeeding Interest Period(s)
of such continued Advances shall commence on the last day of the Interest Period
of the Advances to be continued; provided, however, that any Conversion of any
Eurodollar Rate Advances into Base Rate Advances shall be made on, and only on,
the last day of an Interest Period for such Eurodollar Rate Advances.  Each such
Notice of Conversion/Continuation shall, within the restrictions specified
above, specify (i) the date of such continuation or Conversion, (ii) the
Advances (or, subject to Section 2.02(b), any portion thereof) to be continued
or Converted, (iii) if such continuation is of, or such Conversion is into,
Eurodollar Rate Advances, the duration of the Interest Period for each such
Advance, and (iv) in the case of a continuation of or a Conversion into a
Eurodollar Rate Advance, that no Potential Event of Default or Event of Default
has occurred and is continuing.

 

(b)   If, upon the expiration of the then existing Interest Period applicable to
any Advance which is a Eurodollar Rate Advance, the Borrower shall not have
delivered a Notice of Conversion/Continuation in accordance with this Section
2.08, then such Advance shall upon such expiration automatically be Converted to
a Base Rate Advance.

 

(c)   After the occurrence of and during the continuance of a Potential Event of
Default or an Event of Default, the Borrower may not elect to have an Advance be
made or continued as, or Converted into, a Eurodollar Rate Advance after the
expiration of any Interest Period then in effect for that Advance.

 

Section 2.09  Increased Costs.

 

(a)   If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements in the case of
Eurodollar Rate Advances included in the Eurodollar Rate Reserve Percentage) in
or in the interpretation of any law or regulation or (ii) the compliance with
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances, then the Borrower shall from time to time, upon demand
by such Lender (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost; provided that
Borrower shall have no obligation to pay an additional amount in respect of any
increased cost attributable to the period before 90 days prior to the date of
such demand.  A certificate as to the amount and manner of calculation of such
increased cost, submitted to the Borrower and the Administrative Agent by such
Lender, shall be conclusive and binding for all purposes, absent manifest error.

 

(b)   If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender (with a copy of such
demand to the Administrative Agent), the Borrower shall

 

16

--------------------------------------------------------------------------------


 

immediately pay to the Administrative Agent for the account of such Lender, from
time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender or such corporation in the light of such circumstances,
to the extent that such Lender reasonably determines such increase in capital to
be allocable to the existence of such Lender’s commitment to lend hereunder;
provided that Borrower shall have no obligation to pay an additional amount in
respect of any additional amount attributable to the period before 90 days prior
to the date of such demand.  A certificate as to such amounts and the manner of
calculation thereof submitted to the Borrower and the Administrative Agent by
such Lender shall be conclusive and binding for all purposes, absent manifest
error.

 

(c)   If a Lender shall change its Applicable Lending Office, such Lender shall
not be entitled to receive any greater payment under Section 2.09 or 2.11 than
the amount such Lender would have been entitled to receive if it had not changed
its Applicable Lending Office, unless such change was made at the request of the
Borrower or at a time when the circumstances giving rise to such greater payment
did not exist.

 

Section 2.10  Payments and Computations.

 

(a)   The Borrower shall make each payment hereunder not later than 1:00 P.M.
(New York City time) on the day when due in Dollars to the Administrative Agent
at its address referred to in Section 8.02 in same day funds.  Subject to the
immediately succeeding sentence, the Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or facility fees ratably (other than amounts payable
pursuant to Section 2.09 or 2.11) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.  Upon receipt of principal or interest paid after an
Event of Default and an acceleration or a deemed acceleration of amounts due
hereunder, the Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest ratably
in accordance with each Lender’s outstanding Advances (other than amounts
payable pursuant to Section 2.09 or 2.11) to the Lenders for the account of
their respective Applicable Lending Offices.  Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

 

(b)   All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Adjusted Eurodollar Rate or
the Federal Funds Rate and of facility fees shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest or such fees are payable.  Each

 

17

--------------------------------------------------------------------------------


 

determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(c)   Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of interest or facility fee, as the case may be;
provided, however, if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

 

(d)   Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender.  If and to the extent that the
Borrower shall not have so made such payment in full to the Administrative
Agent, each Lender shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender together with interest thereon, for each
day from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent, at the Federal Funds
Rate.

 

Section 2.11  Taxes.

 

(a)   Any and all payments by the Borrower hereunder shall be made, in
accordance with Section 2.10, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding (i) in the
case of each Lender and each Agent, taxes imposed on its income, and franchise
taxes imposed on it, by the jurisdiction under the laws of which such Lender or
such Agent (as the case may be) is organized or any political subdivision
thereof or in which its principal office is located, (ii) in the case of each
Lender taxes imposed on its net income, and franchise taxes imposed on it, by
the jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof and (iii) in the case of each Lender and each Agent, taxes
imposed by the United States by means of withholding at the source if and to the
extent that such taxes shall be in effect and shall be applicable on the date
hereof in the case of each Bank and on the effective date of the Assignment and
Acceptance pursuant to which it became a Lender in the case of each other
Lender, on payments to be made to the Agents or such Lender’s Applicable Lending
Office (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”).  If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Lender or either Agent, (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.11) such Lender or such Agent (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

 

18

--------------------------------------------------------------------------------


 

(b)   In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from the execution, delivery or registration of, or otherwise
with respect to, this Agreement (hereinafter referred to as “Other Taxes”).

 

(c)   The Borrower will indemnify each Lender and each Agent for the full amount
of Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.11) paid by
such Lender or such Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted. 
This indemnification shall be made within 30 days from the date such Lender or
such Agent (as the case may be) makes written demand therefor.

 

(d)   Within 30 days after the date of any payment of Taxes, the Borrower will
furnish to the Administrative Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing payment thereof.

 

(e)   Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement,
in the case of each Bank, and on the date of the Assignment and Acceptance
pursuant to which it becomes a Lender, in the case of each other Lender, and
from time to time thereafter if requested in writing by the Borrower (but only
so long as such Lender remains lawfully able to do so), shall provide the
Borrower with (i) Internal Revenue Service Form W-8BEN or W-8EC1, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
to establish that such Lender is not subject to United States withholding tax
with respect to any payments to such Lender of interest payable under this
Agreement and (ii) to the extent it does not act or ceases to act for its own
account with respect to any sums paid or payable to such Lender hereunder (for
example, in the case of a typical participation by such Lender), Internal
Revenue Service Form W-8IMY or any successor form prescribed by the Internal
Revenue Service to establish that the Lender is not acting for its own account
with respect to a portion of any such sums paid or payable to such Lender.  If
the form provided by a Lender at the time such Lender first becomes a party to
this Agreement indicates a United States interest withholding tax rate in excess
of zero, withholding tax at such rate shall be considered excluded from “Taxes”
as defined in Section 2.11(a).

 

(f)    For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.11(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided, or if such form otherwise is not
required under the first sentence of subsection (e) above), such Lender shall
not be entitled to indemnification under Section 2.11(a) with respect to Taxes
imposed by the United States; provided, however, that should a Lender become
subject to Taxes because of its failure to deliver a form required hereunder,
the Borrower shall, at the expense of such Lender, take such steps as the Lender
shall reasonably request to assist the Lender to recover such Taxes.

 

19

--------------------------------------------------------------------------------


 

(g)   Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.11 shall survive the payment in full of principal and interest
hereunder.

 

Section 2.12  Sharing of Payments, Etc.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances made by it (other than pursuant to
Section 2.09 or 2.11) in excess of its ratable share of payments on account of
the Advances obtained by all the Lenders, such Lender shall forthwith purchase
from the other Lenders such participations in the Advances made by them as shall
be necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.12 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

 

Section 2.13  Evidence of Debt.

 

(a)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Advance owing to such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(b)   The Register maintained by the Administrative Agent pursuant to
Section 8.07(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date,
amount and tenor, as applicable, of each Borrowing, the Type of Advances
comprising such Borrowing and the Interest Period applicable thereto, (ii) the
terms of each Assignment and Acceptance delivered to and accepted by it,
(iii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder, and (iv) the amount of
any sum received by the Administrative Agent from the Borrower hereunder and
each Lender’s share thereof.

 

(c)   The entries made in the Register shall be conclusive and binding for all
purposes, absent manifest error.

 

(d)   If, in the opinion of any Lender, a promissory note or other evidence of
debt is required, appropriate or desirable to reflect or enforce the
indebtedness of the Borrower resulting from the Advances made, or to be made, by
such Lender to the Borrower, then, upon request of such Lender, the Borrower
shall promptly execute and deliver to such

 

20

--------------------------------------------------------------------------------


 

Lender a promissory note substantially in the form of Exhibit E, payable to the
order of such Lender in an amount up to the maximum amount of Advances payable
or to be payable by the Borrower to the Lender from time to time hereunder.

 

Section 2.14  Use of Proceeds.

 

(a)   Advances shall be used by the Borrower for commercial paper backup and for
general corporate purposes, including acquisition financing; provided that
proceeds of Advances and proceeds of commercial paper as to which this Agreement
provides backup shall not be used for any Hostile Acquisition.

 

(b)   No portion of the proceeds of any Advances under this Agreement shall be
used by the Borrower or any of its Subsidiaries in any manner which might cause
the Advances or the application of such proceeds to violate, or require any
Lender to make any filing or take any other action under, Regulation U,
Regulation T, or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board or to violate the Securities
Exchange Act of 1934, in each case as in effect on the date or dates of such
Advances and such use of proceeds.

 

Section 2.15  Substitution of Lenders.  If any Lender requests compensation from
the Borrower under Section 2.09(a) or (b) or Section 2.11, the Borrower shall
have the right, with the assistance of the Agents, to seek one or more Eligible
Assignees (which may be one or more of the Lenders) reasonably satisfactory to
the Administrative Agent and the Borrower to purchase the Advances and assume
the Commitments of such Lender, and the Borrower, the Administrative Agent, such
Lender, and such Eligible Assignees shall execute and deliver an appropriately
completed Assignment and Acceptance pursuant to Section 8.07(a) hereof to effect
the assignment of rights to and the assumption of obligations by such Eligible
Assignees; provided that (i) such requesting Lender shall be entitled to
compensation under Section 2.09 and 2.11 for any costs incurred by it prior to
its replacement, (ii) no Event of Default, or Potential Event of Default, has
occurred and is continuing, (iii) the Borrower has satisfied all of its
obligations under the Loan Documents relating to such Lender, including without
limitation obligations, if any, under Section 8.04(b) and (iv) the Borrower
shall have paid the Administrative Agent a $3,500 administrative fee if such
replacement Lender is not an existing Lender.

 

ARTICLE III
CONDITIONS OF EFFECTIVENESS AND LENDING

 

Section 3.01  Conditions Precedent to Effectiveness.

 

(a)   The effectiveness of the Agreement is subject to the prior or concurrent
satisfaction of the following conditions and the Administrative Agent shall
receive for the account of each Lender party to the Agreement the following,
each, unless otherwise noted, dated the Effective Date, and in form and
substance satisfactory to the Administrative Agent and the Arranger:

 

(i)            Copies of resolutions of the Board of Directors of the Borrower
(or its Executive Committee, together with evidence of the authority of the
Executive

 

21

--------------------------------------------------------------------------------


 

Committee) approving this Agreement, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement, certified as of a recent date prior to the Effective Date;

 

(ii)           A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the other documents to be
delivered by the Borrower hereunder;

 

(iii)          Certified copies of the Borrower’s Certificate of Incorporation,
together with good standing certificates from the State of Delaware and the
State of Minnesota, each to be dated a recent date prior to the Effective Date;

 

(iv)          Copies of the Borrower’s Bylaws, certified as of the Effective
Date by its Secretary or an Assistant Secretary;

 

(v)           Executed originals of this Agreement and the other documents to be
delivered by the Borrower hereunder;

 

(vi)          A favorable opinion of Mahlon C. Schneider, Senior Vice President
and General Counsel to the Borrower, substantially in the form of Exhibit F
hereto;

 

(vii)         A favorable opinion of O’Melveny & Myers LLP, counsel for the
Agents, substantially in the form of Exhibit G hereto;

 

(viii)        A certificate of an authorized officer of the Borrower to the
effect that since October 26, 2002, there has been no material adverse change in
the business, condition (financial or otherwise), results of operations or
prospects of the Borrower and its Subsidiaries, taken as a whole;

 

(ix)           A certificate of an authorized officer of the Borrower, in form
and substance satisfactory to the Administrative Agent, to the effect that (i)
the representations and warranties in Section 4.01 are correct on and as of the
Effective Date, to the same extent as though made on and as of the Effective
Date, except to the extent that any such representation or warranty expressly
relates only to an earlier date, in which case they were correct as of such
earlier date; (b) such Borrower has performed in all material respects all
agreements and satisfied all conditions which this Agreement provides shall be
performed and satisfied by it on or before the Effective Date; and (c) no event
has occurred and is continuing, or would result from the Borrowings made on and
as of the Effective Date or from the application of the proceeds from such
Borrowings, which constitutes an Event of Default or a Potential Event of
Default;

 

(x)            Payment of up front fees to the Lenders, as agreed by and among
the Arranger, Lenders and the Borrower;

 

(xi)           Evidence of (i) the contemporaneous repayment of any indebtedness
of the Borrower under the Existing Credit Agreement (including borrowings and
accrued interest), (ii) the contemporaneous payment of fees payable, if any, by
the

 

22

--------------------------------------------------------------------------------


 

Borrower under the Existing Credit Agreement and (iii) the contemporaneous
termination of the Existing Credit Agreement on the Effective Date.

 

(b)   The Administrative Agent shall have received such other approvals,
opinions or documents as the Requisite Lenders through the Administrative Agent
may reasonably request (which request shall be made in sufficient time to allow
the Borrower to comply therewith).

 

Section 3.02  Conditions Precedent to Each Borrowing.  The obligation of each
Lender to make an Advance on the occasion of a Borrowing (including the initial
Borrowing) shall be subject to the further conditions precedent that (x) the
Administrative Agent shall have received a Notice of Borrowing with respect
thereto in accordance with Section 2.02 and (y) on the date of such Borrowing
the following statements shall be true (and each of the giving of the applicable
Notice of Borrowing and the acceptance by the Borrower of the proceeds of such
Borrowing shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing such statements are true):

 

(i)            The representations and warranties of the Borrower contained in
Section 4.01 (other than in Section 4.01(e)(ii)) are correct on and as of the
date of such Borrowing, before and after giving effect to such Borrowing and to
the application of the proceeds therefrom, as though made on and as of such
date, except to the extent that any such representation or warranty expressly
relates only to an earlier date, in which case they were correct as of such
earlier date;

 

(ii)           No event has occurred and is continuing, or would result from
such Borrowing or from the application of the proceeds therefrom, which
constitutes an Event of Default or a Potential Event of Default.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

Section 4.01  Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:

 

(a)   Due Organization, etc.  The Borrower is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation. Each Material Subsidiary is listed in Schedule 4.01(a) and is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation in which failure to be so duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation would have a material adverse effect on the
business, condition (financial or otherwise), results of operations or prospects
of the Borrower and its Subsidiaries, taken as a whole.  The Borrower and each
of its Material Subsidiaries are qualified to do business in and are in good
standing under the laws of each jurisdiction in which failure to be so qualified
would have a material adverse effect on the business, condition (financial or
otherwise), results of operations or prospects of the Borrower and its
Subsidiaries, taken as a whole.

 

23

--------------------------------------------------------------------------------


 

(b)   Due Authorization, etc.  The execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents are within the
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Borrower’s Certificate of
Incorporation or (ii) applicable law or any material contractual restriction
binding on or affecting the Borrower or any of its Material Subsidiaries.

 

(c)   Governmental Consent.  No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, other than those that have been
obtained, all of which are listed on Schedule 4.01(c).

 

(d)   Validity.  This Agreement is the legal, valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with its terms
subject to the effect of applicable bankruptcy, insolvency, arrangement,
moratorium and other similar laws affecting creditors’ rights generally and to
the application of general principles of equity.

 

(e)   Condition of the Borrower.  (i) The consolidated balance sheet of the
Borrower and its Subsidiaries as at October 26, 2002, and the related
consolidated statements of income and retained earnings of the Borrower and its
Subsidiaries for the fiscal year then ended, copies of which have been
previously furnished to each Bank, fairly present the consolidated financial
condition of the Borrower and its Subsidiaries as at such date and the results
of the operations of the Borrower and its Subsidiaries for the periods ended on
such dates, all in accordance with GAAP consistently applied, and (ii) since
October 26, 2002, there has been no material adverse change in the business,
condition (financial or otherwise), results of operations or prospects of the
Borrower and its Subsidiaries, taken as a whole.

 

(f)    Litigation.  (i) There is no pending action, investigation or proceeding
against the Borrower or any of its Subsidiaries before any court, governmental
agency or arbitrator, and (ii) to the knowledge of the Borrower, there is no
pending or threatened action, investigation or proceeding affecting the Borrower
or any of its Subsidiaries before any court, governmental agency or arbitrator,
which, in either case, in the reasonable judgement of the Borrower could
reasonably be expected to materially adversely affect the financial condition or
operations of the Borrower and its Subsidiaries, taken as a whole, or with
respect to actions of third parties, which purports to affect the legality,
validity or enforceability of this Agreement or the other Loan Documents.

 

(g)   Margin Regulations.  The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System), and no proceeds of any Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock in any manner that violates, or would
cause a violation of Regulation T, Regulation U or Regulation X.  Less than 10
percent of the fair market value of the assets of (i) the Borrower or (ii) the
Borrower and its Subsidiaries consists of Margin Stock.

 

24

--------------------------------------------------------------------------------


 

(h)   Payment of Taxes.  The Borrower and each of its Subsidiaries have filed or
caused to be filed all material tax returns (federal, state, local and foreign)
required to be filed and paid all material amounts of taxes shown thereon to be
due, including interest and penalties, except for such taxes as are being
contested in good faith and by proper proceedings and with respect to which
appropriate reserves are being maintained by the Borrower or any such
Subsidiary, as the case may be.

 

(i)    Governmental Regulation.  The Borrower is not subject to regulation under
the Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act or the Investment Company Act of 1940, each as amended,
or to any Federal or state statute or regulation limiting its ability to incur
indebtedness for money borrowed.  No Subsidiary of the Borrower is subject to
any regulation that would limit the ability of the Borrower to enter into or
perform its obligations under this Agreement.

 

(j)    ERISA.

 

(i)            No ERISA Event which might result in liability of the Borrower or
any of its ERISA Affiliates in excess of $10,000,000 (or, in the case of an
event described in clause (v) of the definition of ERISA Event, $750,000) (other
than for premiums payable under Title IV of ERISA) has occurred or is reasonably
expected to occur with respect to any Pension Plan.

 

(ii)           Schedule B (Actuarial Information) to the most recently completed
annual report prior to the Effective Date (Form 5500 Series) for each Pension
Plan, which report has been filed with the Internal Revenue Service by the
Borrower or an ERISA Affiliate, is complete and, to the best knowledge of the
Borrower, accurate, and since the date of such Schedule B there has been no
material adverse change in the funding status of any such Pension Plan.

 

(iii)          Neither the Borrower nor any ERISA Affiliate has incurred, or, to
the best knowledge of the Borrower, is reasonably expected to incur, any
Withdrawal Liability to any Multiemployer Plan which has not been satisfied or
which is or might be in excess of $10,000,000.

 

(iv)          Neither the Borrower nor any ERISA Affiliate has been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and, to the best knowledge of the Borrower, no Multiemployer Plan is reasonably
expected to be in reorganization or to be terminated within the meaning of Title
IV of ERISA.

 

(k)   Compliance With Law; Environmental Matters.  (i) The Borrower and each of
its Subsidiaries are in compliance in all material respects with all statutes,
regulations, rules and orders of any court or other governmental authority
applicable to them (including all Environmental Laws) the non-compliance with
which could reasonably be expected to have a material adverse effect on the
business, condition (financial or otherwise), results of operations or prospects
of the Borrower and its Subsidiaries, taken as a whole, and (ii) there has
been no “release or threatened release of a hazardous substance” (as defined by

 

25

--------------------------------------------------------------------------------


 

the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. § 9601 et seq.) or any other release, emission or
discharge into the environment of any hazardous or toxic substance, pollutant or
other materials from the Borrower’s or its Subsidiaries’ property other than as
permitted under applicable Environmental Law and other than those which would
not have a material adverse effect on the business, condition (financial or
otherwise), results of operations or prospects of the Borrower and its
Subsidiaries, taken as a whole.  Other than disposals (A) for which the Borrower
has been indemnified in full or (B) which would not have a material adverse
effect on the business, condition (financial or otherwise), results of
operations or prospects of the Borrower and its Subsidiaries, taken as a whole,
all “hazardous waste” (as defined by the Resource Conservation and Recovery Act,
42 U.S.C. §6901 et seq. (1976) and the regulations thereunder, 40 CFR Part 261
(“RCRA”)) generated at the Borrower’s or any Subsidiaries’ properties have in
the past been and shall continue to be disposed of at sites which maintain valid
permits under RCRA and any applicable state or local Environmental Law.

 

(l)    Disclosure.  As of the Effective Date, to the best of the Borrower’s
knowledge, no representation or warranty of the Borrower or any of its
Subsidiaries contained in this Agreement or any other Loan Document or in any
other document, certificate or written statement furnished to the Banks by or on
behalf of the Borrower or any of its Subsidiaries contains any untrue statement
of a material fact or omits to state a material fact necessary in order to make
the statements contained in such agreements, documents, certificates and
statements not misleading in light of the circumstances in which the same were
made.

 

ARTICLE V
COVENANTS OF THE BORROWER

 

Section 5.01  Affirmative Covenants.  So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will, unless the
Requisite Lenders shall otherwise consent in writing:

 

(a)   Compliance with Laws, Etc.; Taxes.  Comply, and cause each of its
Subsidiaries to comply, with all applicable laws, rules, regulations and orders,
such compliance to include, without limitation, (i) complying with all
Environmental Laws and (ii) paying before the same become delinquent (x) all
taxes, assessments, governmental charges and levies imposed upon it or upon its
property and (y) all lawful claims that, if unpaid, might by law become a lien
upon their property; provided, however, that neither the Borrower nor any such
Subsidiary shall be required to pay or discharge any such tax, assessment,
charge, levy or claim (A) that is being contested in good faith and by proper
proceedings and for which appropriate reserves are being maintained, or (B) the
failure to pay or discharge which would not have a material adverse effect on
the business, condition (financial or otherwise), results of operations or
prospects of the Borrower and its Subsidiaries, taken as a whole.

 

(b)   Reporting Requirements.  Furnish to the Administrative Agent (in
sufficient quantity for delivery to each Lender) for prompt distribution by the
Administrative Agent to the Lenders:

 

26

--------------------------------------------------------------------------------


 

(i)            as soon as available and in any event within 55 days after the
end of each of the first three quarters of each fiscal year of the Borrower,
consolidated balance sheets as of the end of such quarter and consolidated
statements of source and application of funds of the Borrower and its
Subsidiaries and consolidated statements of income and retained earnings of the
Borrower and its Subsidiaries for such quarter and the period commencing at the
end of the previous fiscal year and ending with the end of such quarter and
certified by the chief financial officer or chief accounting officer of the
Borrower;

 

(ii)           as soon as available and in any event within 100 days after the
end of each fiscal year of the Borrower, a copy of the annual audit report for
such year for the Borrower and its Subsidiaries, containing financial statements
(including a consolidated balance sheet and consolidated statement of income and
cash flows of the Borrower and its Subsidiaries) for such year, certified by and
accompanied by an opinion of Ernst & Young LLP or other nationally recognized
independent public accountants.  The opinion shall be unqualified (as to going
concern, scope of audit and disagreements over the accounting or other treatment
of offsets) and shall state that such consolidated financial statements present
fairly in all material respects the financial position of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in conformity with GAAP and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards;

 

(iii)          together with each delivery of the report of the Borrower and its
Subsidiaries pursuant to subsections (i) and (ii) above, a Compliance
Certificate for the relevant accounting period executed by the chief financial
officer, treasurer or assistant treasurer of the Borrower demonstrating in
reasonable detail compliance during and at the end of such accounting periods
with the restriction contained in Section 5.02(d) (and setting forth the
arithmetical computation required to show such compliance) and stating that the
signer has reviewed the terms of this Agreement and has made, or caused to be
made under his or her supervision, a review in reasonable detail of the
transactions and condition of the Borrower and its Subsidiaries during the
accounting period covered by such financial statements and that such review has
not disclosed the existence at the end of such accounting period, and that the
signer does not have knowledge of the existence as at the date of the compliance
certificate, of any condition or event that constitutes an Event of Default or
Potential Event of Default or, if any such condition or event existed or exists,
specifying the nature and period of existence thereof and what action the
Borrower has taken, is taking and proposes to take with respect thereto;

 

(iv)          as soon as possible and in any event within five days after the
occurrence of each Event of Default and each Potential Event of Default,
continuing on the date of such statement, a statement of an authorized financial
officer of the Borrower setting forth details of such Event of Default or event
and the action which the Borrower has taken and proposes to take with respect
thereto;

 

(v)           promptly after any material change in accounting policies or
reporting practices, notice and a description in reasonable detail of such
change;

 

27

--------------------------------------------------------------------------------


 

(vi)          promptly and in any event within 30 days after the Borrower or any
ERISA Affiliate knows or has reason to know that any ERISA Event referred to in
clause (i) of the definition of ERISA Event with respect to any Pension Plan has
occurred which might result in liability to the PBGC in excess of $500,000 a
statement of the chief accounting officer of the Borrower describing such ERISA
Event and the action, if any, that the Borrower or such ERISA Affiliate has
taken or proposes to take with respect thereto;

 

(vii)         promptly and in any event within 15 days after the Borrower or any
ERISA Affiliate knows or has reason to know that any ERISA Event (other than an
ERISA Event referred to in (vi) above) with respect to any Pension Plan has
occurred which might result in liability to the PBGC in excess of $500,000, a
statement of the chief accounting officer of the Borrower describing such ERISA
Event and the action, if any, that the Borrower or such ERISA Affiliate has
taken or proposes to take with respect thereto;

 

(viii)        promptly and in any event within five Business Days after receipt
thereof by the Borrower or any ERISA Affiliate from the PBGC, copies of each
notice from the PBGC of its intention to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan;

 

(ix)           promptly and in any event within 15 days after receipt thereof by
the Borrower or any ERISA Affiliate from the sponsor of a Multiemployer Plan, a
copy of each notice received by the Borrower or any ERISA Affiliate concerning
(w) the imposition of Withdrawal Liability by a Multiemployer Plan in excess of
$500,000, (x) the determination that a Multiemployer Plan is, or is expected to
be, in reorganization within the meaning of Title IV of ERISA, (y) the
termination of a Multiemployer Plan within the meaning of Title IV of ERISA or
(z) the amount of liability incurred, or expected to be incurred, by the
Borrower or any ERISA Affiliate in connection with any event described in clause
(w), (x) or (y) above;

 

(x)            promptly after the commencement thereof, notice of all material
actions, suits and proceedings before any court or government department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
affecting the Borrower or any of its Subsidiaries, of the type described in
Section 4.01(f);

 

(xi)           promptly after the occurrence thereof, notice of (A) any event
which makes any of the representations contained in Section 4.01(k) inaccurate
in any material respect or (B) the receipt by the Borrower of any notice, order,
directive or other communication from a governmental authority alleging
violations of or noncompliance with any Environmental Law which could reasonably
be expected to have a material adverse effect on the business, condition
(financial or otherwise), results of operations or prospects of the Borrower and
its Subsidiaries, taken as a whole;

 

(xii)          promptly after any change in the rating established by S&P or
Moody’s, as applicable, with respect to Long-Term Debt, a notice of such change,
which notice shall specify the new rating, the date on which such change was
publicly announced, and such other information with respect to such change as
any Lender through either Agent may reasonably request;

 

28

--------------------------------------------------------------------------------


 

(xiii)         promptly after the sending or filing thereof, copies of all
reports which the Borrower sends to any of its public security holders, and
copies of all reports and registration statements which the Borrower files with
the SEC or any national security exchange;

 

(xiv)        promptly after the Borrower or any ERISA Affiliate creates any
employee benefit plan to provide health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of the
Borrower or any of its ERISA Affiliates (except as provided in Section 4980B of
the Code and except as provided under the terms of any employee welfare benefit
plans provided pursuant to the terms of collective bargaining agreements) under
the terms of which the Borrower and/or any of its ERISA Affiliates are not
permitted to terminate such benefits, a notice detailing such plan; and

 

(xv)         such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries as any Lender
through the Administrative Agent may from time to time reasonably request.

 

Documents required to be delivered pursuant to this Section 5.01(b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at
www.hormel.com; or (ii) on which such documents are posted on the Borrower’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent and each
Lender of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 5.01(b)(iii) and notices of each Event of
Default and each Potential Event of Default required by Section 5.01(b)(iv) to
the Administrative Agent and each of the Lenders.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

(c)   Corporate Existence, Etc.  Preserve and maintain, and cause each of its
Material Subsidiaries to preserve and maintain, at all times its fundamental
business and preserve and keep in full force and effect its corporate existence
(except as permitted under Section 5.02(b) hereof) and all rights, franchises
and licenses necessary or desirable in the normal conduct of its business;
provided, however, that this paragraph (c) shall not apply in

 

29

--------------------------------------------------------------------------------


 

any case when, in the good faith business judgment of the Borrower, such
preservation or maintenance is neither necessary nor appropriate for the prudent
management of the business of the Borrower.

 

(d)   Inspection.  Permit, and cause each of its Material Subsidiaries to
permit, any authorized representative designated by the Administrative Agent or
any Lender; at the expense of the Administrative Agent or such Lender, to visit
and inspect any of the properties of the Borrower or any of its Material
Subsidiaries, including its and their financial and accounting records, and to
take copies and to take extracts therefrom, and discuss its and their affairs,
finances and accounts with its and their officers and independent public
accountants, all during normal hours, upon reasonable notice and as often as may
be reasonably requested.

 

(e)   Insurance.  Maintain, and cause each of its Material Subsidiaries to
maintain, insurance to such extent and covering such risks as is usual for
companies engaged in the same or similar business and on request will advise the
Lenders of all insurance so carried.

 

(f)    Maintenance of Properties.  Keep, and cause each of its Subsidiaries to,
maintain or cause to be maintained in good repair, working order and condition,
ordinary wear and tear or damage from casualty excepted, all material properties
used or useful in the business of such Borrower and its Subsidiaries and from
time to time will make or use its reasonable efforts to cause to be made all
appropriate repairs, renewals and replacements thereof.

 

(g)   Maintenance of Books, Etc.  Keep, and cause each of its Subsidiaries to
keep, proper books of records and accounts, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each of its domestic Subsidiaries in accordance with GAAP and with
respect to foreign Subsidiaries in accordance with customary accounting
standards in the applicable jurisdiction, in each case consistently applied and
consistent with prudent business practices.

 

Section 5.02  Negative Covenants.  So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, without the written consent of
the Requisite Lenders:

 

(a)   Liens, Etc.  The Borrower will not create or suffer to exist, or permit
any of its Subsidiaries to create or suffer to exist, any Lien, upon or with
respect to any of its properties, whether now owned or hereafter acquired, or
assign, or permit any of its Subsidiaries to assign, any right to receive
income, in each case to secure or provide for the payment of any Debt of any
Person, unless the Borrower’s obligations hereunder shall be secured equally and
ratably with, or prior to, any such Debt; provided however that the foregoing
restriction shall not apply to the following Liens which are permitted:

 

(i)            Liens on assets of any Subsidiary of the Borrower existing at the
time such Person becomes a Subsidiary (other than any such Lien created in
contemplation of becoming a Subsidiary);

 

30

--------------------------------------------------------------------------------


 

(ii)           purchase money Liens upon or in any property acquired or held by
the Borrower or any Subsidiary in the ordinary course of business to secure the
purchase price of such property or to secure Debt incurred solely for the
purpose of financing the acquisition of such property (provided that the amount
of Debt secured by such Lien does not exceed 100% of the purchase price of such
property and transaction costs relating to such acquisition) and Liens existing
on such property at the time of its acquisition (other than any such Lien
created in contemplation of such acquisition); and the interest of the lessor
thereof in any property that is subject to a Capital Lease;

 

(iii)          any Lien securing Debt that was incurred prior to or during
construction or improvement of property for the purpose of financing all or part
of the cost of such construction or improvement, provided that the amount of
Debt secured by such Lien does not exceed 100% of the fair market value of such
property after giving effect to such construction or improvement;

 

(iv)          any Lien securing Debt of a Subsidiary owing to the Borrower;

 

(v)           Liens resulting from any extension, renewal or replacement (or
successive extensions, renewals or replacements), in whole or in part, of any
Debt secured by any Lien referred to in clauses (i), (ii) and (iii) above so
long as (x) the aggregate principal amount of such Debt shall not increase as a
result of such extension, renewal or replacement and (y) Liens resulting from
any such extension, renewal or replacement shall cover only such property which
secured the Debt that is being extended, renewed or replaced;

 

(vi)          Liens on accounts receivable resulting from the sale of such
accounts receivable by the Borrower or a Subsidiary of the Borrower, so long as,
at any time, the aggregate outstanding amount of such accounts receivable does
not, together with the amount of Debt secured by Liens permitted by clause
(vii), exceed 10% of the consolidated stockholder’s equity of the Borrower and
its consolidated Subsidiaries; and

 

(vii)         Liens other than Liens described in clauses (i) through (vi)
hereof, whether now existing or hereafter arising, securing Debt in an aggregate
amount that does not, together with the amount of accounts receivable subject to
Liens permitted by clause (vi), exceed 10% of the consolidated stockholder’s
equity of the Borrower and its consolidated Subsidiaries.

 

(b)   Restrictions on Fundamental Changes.  The Borrower will not, and will not
permit any of its Material Subsidiaries to, merge or consolidate with or into,
or convey, transfer, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or a substantial portion of its assets
(whether now owned or hereafter acquired) to any Person, or enter into any
partnership, joint venture, syndicate, pool or other combination, unless no
Event of Default or Potential Event of Default has occurred and is continuing or
would result therefrom and, in the case of a merger or consolidation of the
Borrower, (i) the Borrower is the surviving entity or (ii) the surviving entity
assumes all of the Borrower’s obligations under this Agreement in a manner
satisfactory to the Requisite Lenders.

 

31

--------------------------------------------------------------------------------


 

(c)   Plan Terminations.  The Borrower will not, and will not permit any ERISA
Affiliate to, terminate any Pension Plan so as to result in liability of the
Borrower or any ERISA Affiliate to the PBGC in excess of $25,000,000, or permit
to exist any occurrence of an event or condition which reasonably presents a
material risk of a termination by the PBGC of any Pension Plan with respect to
which the Borrower or any ERISA Affiliate would, in the event of such
termination, incur liability to the PBGC in excess of $25,000,000.

 

(d)   Maximum Debt Ratio.  The Borrower will not permit the ratio of (i) Net
Debt as of the end of any fiscal quarter to (ii) EBITDA, for each period
consisting of the four consecutive fiscal quarters then ended, to exceed 2.50 to
1.00.

 

ARTICLE VI
EVENTS OF DEFAULT

 

Section 6.01  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)   The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable or the Borrower shall fail to pay any interest on any
Advance or any fees or other amounts payable hereunder within five Business Days
of the date due; or

 

(b)   Any representation or warranty made or deemed made by the Borrower herein
or by the Borrower pursuant to this Agreement (including any notice, certificate
or other document delivered hereunder) shall prove to have been incorrect in any
material respect when made; or

 

(c)   The Borrower shall fail to perform or observe (i) any term, covenant or
agreement contained in this Agreement (other than any term, covenant or
agreement contained in Section 5.01(b)(iv), 5.01(c) or 5.02) on its part to be
performed or observed and the failure to perform or observe such other term,
covenant or agreement shall remain unremedied for 30 days after the Borrower
obtains knowledge of such breach or (ii) any term, covenant or agreement
contained in Section 5.01(b)(iv), 5.01(c) or 5.02; or

 

(d)   The Borrower or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt that is outstanding in a principal amount at
least equal to 2% of consolidated net worth of the Borrower and its consolidated
Subsidiaries in the aggregate (but excluding Debt arising under this Agreement)
of the Borrower or such Subsidiary (as the case may be), when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or the Borrower or any of its Subsidiaries shall fail to
perform or observe any other agreement, term or condition contained in any
agreement or instrument relating to any such Debt (or if any other event or
condition of default under any such agreement or instrument shall exist) and
such failure, event or condition shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
failure, event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt;

 

32

--------------------------------------------------------------------------------


 

or any such Debt shall be declared to be due and payable as a result of such
failure, event or condition; or

 

(e)   The Borrower or any of its Material Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Material Subsidiaries seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for a substantial part of
its property and, in the case of any such proceeding instituted against it (but
not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e); or

 

(f)    Any judgment or order for the payment of money in excess of 2% of
consolidated net worth of the Borrower and its consolidated Subsidiaries,
individually or in the aggregate, shall be rendered against the Borrower or any
of its Material Subsidiaries and either (i) enforcement proceedings shall have
been commenced by any creditor upon a final or nonappealable judgment or order
or (ii) there shall be any period of 10 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(g)

 

(i)            Any ERISA Event with respect to a Pension Plan shall have
occurred and, 30 days after notice thereof shall have been given to the Borrower
by the Administrative Agent, (x) such ERISA Event shall still exist and (y) the
sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Pension Plan and the Insufficiency of any and all other
Pension Plans with respect to which an ERISA Event shall have occurred and then
exist (or in the case of a Pension Plan with respect to which an ERISA Event
described in clause (iii) through (vi) of the definition of ERISA Event shall
have occurred and then exist, the liability related thereto) is equal to or
greater than $25,000,000; or

 

(ii)           The Borrower or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that it has incurred an aggregate Withdrawal
Liability for all years to such Multiemployer Plan in an amount that, when
aggregated with all other amounts then required to be paid to Multiemployer
Plans by the Borrower and its ERISA Affiliates as Withdrawal Liability
(determined as of the date of such notification), exceeds $25,000,000 and it is
reasonably likely that all amounts then required to be paid to Multiemployer
Plans by the Borrower and its ERISA Affiliates as Withdrawal Liability will
exceed $25,000,000; or

 

33

--------------------------------------------------------------------------------


 

(iii)          The Borrower or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and it is reasonably likely that as a result of such reorganization or
termination the aggregate annual contributions of the Borrower and its ERISA
Affiliates to all Multiemployer Plans that are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan year of such Multiemployer Plan immediately
preceding the plan year in which the reorganization or termination occurs by an
amount exceeding $25,000,000; or

 

(h)

 

(i)            any Person or two or more Persons (other than the Hormel
Foundation) acting in concert shall have acquired beneficial ownership or the
right to acquire beneficial ownership (within the meaning of Rule 13d-3 of the
SEC under the Securities Exchange Act of 1934), directly or indirectly, of
securities of the Borrower (or other securities convertible into such
securities) representing 35% or more of the combined voting power of all
securities of the Borrower entitled to vote in the election of directors, other
than securities having such power only by reason of the happening of a
contingency (“Share Acquisition”); or

 

(ii)           individuals who either (1) have been directors of  the Borrower
for the prior 24-month period or (2) were nominated or elected by directors in
office during such period (but prior to any Share Acquisition) shall cease for
any reason to constitute a majority of the board of directors of the Borrower;

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Requisite Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Requisite Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower or any of its Subsidiaries under the Bankruptcy Code or the expiration
of the 60-day grace period provided in Section 6.01(e), (A) the obligation of
each Lender to make Advances shall automatically be terminated and (B) the
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower.

 

34

--------------------------------------------------------------------------------


 

ARTICLE VII

ADMINISTRATIVE AGENT

 

Section 7.01  Authorization and Action.  Each Lender hereby appoints and
authorizes CUSA to act as the Administrative Agent under this Agreement and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.  As to any matters not expressly provided for by
the Loan Documents (including, without limitation, enforcement or collection of
the Advances and other amounts owing hereunder), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite
Lenders, and such instructions shall be binding upon all Lenders; provided,
however, that the Administrative Agent shall not be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to any of the Loan Documents or applicable law.  The Administrative
Agent agrees to give to each Lender prompt notice of each notice given to it by
the Borrower pursuant to the terms of the Loan Documents.

 

Section 7.02  Agents’ Reliance, Etc.  Neither the Agents nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
any of the Loan Documents, except for their own gross negligence or willful
misconduct.  Without limitation of the generality of the foregoing, the Agents:
(i) may treat the Lender that made any Advance as the payee thereof until the
Administrative Agent receives and accepts an Assignment and Acceptance entered
into by such Lender, as assignor, and an Eligible Assignee, as assignee, as
provided in Section 8.07; (ii) may consult with legal counsel (including counsel
for the Borrower), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (iii) make no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with any of the Loan
Documents; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of any of
the Loan Documents on the part of the Borrower or to inspect the property
(including the books and records) of the Borrower; (v) shall not be responsible
to any Lender for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of any of the Loan Documents or any other
instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of any of the Loan Documents by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
telecopier) believed by it to be genuine and signed or sent by the proper party
or parties.

 

Section 7.03  CUSA and Affiliates.  With respect to its respective Commitment
and the respective Advances made by it, CUSA shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though it were not an Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include CUSA respectively in its individual
capacity.  CUSA and its Affiliates may

 

35

--------------------------------------------------------------------------------


 

accept deposits from, lend money to, act as trustee under indentures of, acquire
equity interests in and generally engage in any kind of commercial banking,
investment banking, trust, financial advisory, underwriting or other business
with, the Borrower, any of its Subsidiaries and other Affiliates and any Person
who may do business with or own securities of the Borrower or any such
Subsidiary or Affiliate, all as if CUSA was not an Agent and without any duty to
account therefor or provide notice thereof, to the Lenders.  The Lenders
acknowledge that, pursuant to such activities, CUSA and its Affiliates may
receive information regarding the Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Borrower or an Affiliate) and acknowledge that the Administrative Agent shall
not be under any obligation to provide such information to them.

 

Section 7.04  Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to, and the representations and warranties
contained, in Section 4.01 and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement.

 

Section 7.05  Indemnification.  The Lenders agree to indemnify the Agents (to
the extent not reimbursed by the Borrower), ratably according to the respective
principal amounts of the Advances then held by each of them (or if no such
Advances are at the time outstanding or if any such Advances are held by Persons
which are not Lenders, ratably according to the respective amounts of their
Commitments), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against any such Agent in any way relating to or arising out of any of
the Loan Documents or any action taken or omitted by such Agent under any of the
Loan Documents, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse such Agent promptly upon demand for its ratable share of any
reasonable out-of-pocket expenses (including counsel fees) incurred by the Agent
in connection with the preparation, execution, delivery, administration,
syndication, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, the Loan Documents, to the extent that such
Agent is not reimbursed for such expenses by the Borrower.

 

Section 7.06  Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Borrower and may be removed at any time with or without cause by the Requisite
Lenders.  Upon any such resignation or removal, the Requisite Lenders shall have
the right to appoint a successor Administrative Agent (such Administrative
Agent, so long as no Event of Default has occurred and is continuing, being
reasonably acceptable to the Borrower).  If no successor

 

36

--------------------------------------------------------------------------------


 

Administrative Agent shall have been so appointed by the Requisite Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation or the Requisite Lenders’
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent
which shall be a commercial bank organized under the laws of the United States
of America or of any State thereof or any Bank and, in each case having a
combined capital and surplus of at least $100,000,000 (and so long as no Event
of Default has occurred and is continuing, that is reasonably acceptable to the
Borrower).  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents.  After any retiring Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Article VII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under the Loan Documents.

 

Section 7.07  Other Agents.  None of the Lenders identified on the facing page
of this Agreement or elsewhere herein as a “Syndication Agent”, a “Documentation
Agent”, or an “Arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of the Lenders so
identified shall have or be deemed to have any fiduciary relationship with any
Lender.  Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.01  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Requisite Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders, do any of the following:  (a) increase
the Commitments of the Lenders or subject the Lenders to any additional
obligations, (b) reduce the principal of, or interest on, the Advances or any
fees or other amounts payable hereunder, (c) postpone any date fixed for any
payment of principal of, or interest on, the Advances or any fees or other
amounts payable hereunder, (d) change the percentage of the Commitments or of
the aggregate unpaid principal amount of the Advances, or the number of Lenders,
which shall be required for the Lenders or any of them to take any action
hereunder or (e) amend Section 2.14 or this Section 8.01; and provided, further,
that no amendment, waiver or consent shall, unless in writing and signed by an
Agent in addition to the Lenders required above to take such action, affect the
rights or duties of such Agent under this Agreement.

 

37

--------------------------------------------------------------------------------


 

Section 8.02  Notices and Other Communications; Facsimile Copies

 

(a)   General.  Unless otherwise expressly provided in the Loan Documents, all
notices, requests, demands, directions and other communications provided for
hereunder or under any other Loan Document shall be in writing (including by
facsimile transmission).  All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to Section
8.13) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)            if to the Borrower, at its address at 1 Hormel Place, Austin,
Minnesota  55912-3690, Attn: Treasurer, Telecopier (507) 434-6731, Telephone
(507) 437-5922 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by Borrower in a notice to
the other parties;

 

(ii)           if to the Administrative Agent at its address at Citicorp USA,
Inc., Global Loans Operations, 2 Penns Way, Suite 200, New Castle, Delaware
19720; Attention: Brian Maxwell, Telecopier (302) 894-6120, Telephone (302)
894-6023 (with copy of notices, other than those given pursuant to Sections 2.1
through 2.13 hereof, to Citicorp USA, Inc., 500 W. Madison Street, 7th Floor,
Chicago, Illinois; Attention:  Shafique Janmohamed), Telecopier (312) 876-3288,
Telephone (312) 876-3272 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by Administrative Agent
in a notice to the other parties; and

 

(iii)          if to any Lender, at its Domestic Lending Office specified
opposite its name on Schedule I hereto or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the Borrower and the Administrative Agent.

 

(b)   Timing.  All such notices and other communications shall be deemed to be
given or made upon the earlier to occur of (i) actual receipt by the relevant
party hereto and (ii) (A) if delivered by hand or by courier, when signed for by
or on behalf of the relevant party hereto; (B) if delivered by mail, four
Business Days after deposit in the United States mail, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (D) if delivered by electronic mail (subject to the provisions of Sections
8.13(d) and (e)) when received; provided, however, that notices and other
communications to the Administrative Agent pursuant to Article II shall not be
effective until actually received by such Person.  In no event shall a voicemail
message be effective as a notice, communication or confirmation hereunder.

 

(c)   Effectiveness of Facsimile Documents and Signatures.  Loan Documents may
be transmitted and/or signed by facsimile.  The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on the Borrower,
the Administrative Agent and the Lenders.  The Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to

 

38

--------------------------------------------------------------------------------


 

request or deliver the same shall not limit the effectiveness of any facsimile
document or signature.

 

(d)   Reliance by the Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Borrower shall indemnify each Lender and Administrative Agent from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

Section 8.03  No Waiver; Remedies.  No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.

 

Section 8.04  Costs, Expenses and Indemnification.

 

(a)   The Borrower agrees, regardless of whether the Effective Date occurs, to
pay promptly on demand all reasonable costs and out-of-pocket expenses of the
Administrative Agent in connection with the preparation, execution, delivery,
administration, syndication, modification and amendment of this Agreement, and
the other documents to be delivered hereunder or thereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent (including the allocated time charges of the Administrative
Agent’s legal departments, as their respective internal counsel) with respect
thereto and with respect to advising the Administrative Agent as to its rights
and responsibilities under this Agreement.  The Borrower further agrees to pay
promptly on demand all costs and expenses of the Agents and of each Lender, if
any (including, without limitation, reasonable counsel fees and out-of-pocket
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement and the other documents to be
delivered hereunder or thereunder, including, without limitation, reasonable
counsel fees and out-of-pocket expenses in connection with the enforcement of
rights under this Section 8.04(a).

 

(b)   If any payment of principal of any Eurodollar Rate Advance is made or any
Eurodollar Rate Advance is assigned pursuant to Section 2.15 other than on the
last day of the interest period for such Advance, as a result of a payment
pursuant to Section 2.05 or acceleration of the maturity of the Advances
pursuant to Section 6.01 or for any other reason, the Borrower shall, upon
demand by any Lender (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Lender any amounts
required to compensate such Lender for any additional losses, costs or expenses
which it may reasonably incur as a result of such payment, including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or

 

39

--------------------------------------------------------------------------------


 

other funds acquired by any Lender to fund or maintain such Advance; provided
that conversion of a Eurodollar Rate Advance to a Base Rate Advance in
accordance with the provisions of Section 2.02(b)(iii) shall not be considered a
payment for purposes of this Section 8.04(b).

 

(c)   The Borrower agrees to indemnify and hold harmless each Agent, each Lender
and each director, officer, employee, agent, attorney and affiliate of each
Agent and each Lender (each an “indemnified person”) in connection with any
expenses, losses, claims, damages or liabilities to which an Agent, a Lender or
such indemnified persons may become subject, insofar as such expenses, losses,
claims, damages or liabilities (or actions or other proceedings commenced or
threatened in respect thereof) arise out of the transactions referred to in this
Agreement or arise from any use or intended use of the proceeds of the Advances,
or in any way arise out of activities of the Borrower that violate Environmental
Laws, and to reimburse each Agent, each Lender and each indemnified person, upon
their demand, for any reasonable legal or other out-of-pocket expenses incurred
in connection with investigating, defending or participating in any such loss,
claim, damage, liability, or action or other proceeding, whether commenced or
threatened (whether or not such Agent, such Lender or any such person is a party
to any action or proceeding out of which any such expense arises). 
Notwithstanding the foregoing, the Borrower shall have no obligation hereunder
to an indemnified person with respect to indemnified liabilities which have
resulted from the gross negligence, bad faith or willful misconduct of such
indemnified person.

 

(d)   To the extent permitted by law, the Borrower shall not assert, and hereby
waives, any claim against any indemnified person, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with or as a result of this
Agreement, any other Loan Document, any transaction contemplated by the Loan
Documents, any Advance or the use of proceeds thereof.

 

Section 8.05  Right of Set-off.  Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each of the Administrative Agent, the Lenders and
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (time or demand, provisional or final, or general, but not special) at
any time held and other indebtedness at any time owing by such Person to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement that are then due
and payable, whether or not the Administrative Agent or such Lender shall have
made any demand under this Agreement.  Each of the Administrative Agent and the
Lenders agrees promptly to notify the Borrower after any such set-off and
application made by such Person; provided that the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
the Administrative Agent and each Lender under this Section are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Administrative Agent or such Lender may have.

 

40

--------------------------------------------------------------------------------


 

Section 8.06  Binding Effect; Entire Agreement.

 

(a)   This Agreement shall be deemed to have been executed and delivered when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have been notified by each Bank that such Bank
has executed it and thereafter shall be binding upon and inure to the benefit of
the Borrower, the Administrative Agent and each Lender and their respective
successors and permitted assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of all Lenders.

 

(b)   This Agreement (including the Schedules and Exhibits attached hereto)
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof and supersede all prior agreements, understandings and
negotiations, both written and oral, among the parties with respect to such
subject matter.

 

Section 8.07  Assignments and Participations.

 

(a)   Each Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment and the Advances owing to it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all of the assigning Lender’s rights and obligations
under this Agreement, (ii) after giving effect to any such assignment, (1) the
assigning Lender shall no longer have any Commitment or (2) the amount of the
Commitment of both the assigning Lender and the Eligible Assignee party to such
assignment (in each case determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall not be less than $5,000,000
and assigned amounts must be in increments of $1,000,000, (iii) each such
assignment shall be to an Eligible Assignee, (iv) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, and a
processing and recordation fee of $3,500 to the Administrative Agent, and (v)
the Borrower (unless an Event of Default shall exist and be continuing) and the
Administrative Agent shall have consented to such assignment, which consent
shall not be unreasonably withheld, unless such assignment is to an Affiliate of
a Lender, in which case no such consent shall be necessary (but such Lender
shall notify the Borrower and the Administrative Agent of any such assignment to
an Affiliate of an Assigning Lender).  Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Assignment
and Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto); provided that with respect to any amounts payable as of the date of
such assignment pursuant to Sections 2.09, 2.11 or 8.04, the Borrower shall have
no greater obligation to the assignee than it had to the assignor.  Any Lender
may at any time pledge or assign all or any portion of its rights

 

41

--------------------------------------------------------------------------------


 

hereunder to a Federal Reserve Bank; provided, that no such pledge or assignment
shall release such Lender from any of its obligations hereunder.

 

(b)   By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any of the
Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of any of the Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under any of the Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto; (iii) such assignee confirms that it has received a copy of the Loan
Documents, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agents, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

(c)   Within five (5) days of its receipt of an Assignment and Acceptance
executed by an assigning Lender and an assignee representing that it is an
Eligible Assignee (together with a processing and recordation fee of $3,500 with
respect thereto) and upon evidence of consent of the Borrower (if no Event of
Default has occurred and is continuing) and the Administrative Agent thereto,
which consent shall not be unreasonably withheld, the Administrative Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit A hereto, (1) accept such Assignment and
Acceptance and (2) record the information contained therein in the Register. 
All communications with the Borrower with respect to such consent of the
Borrower shall be sent pursuant to Section 8.02.

 

(d)   The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, the Commitment Termination Date of, and principal
amount of the Advances owing to, each such Lender from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of the Loan Documents.  The Register shall

 

42

--------------------------------------------------------------------------------


 

be available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

(e)   Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the
Advances owing to it; provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment to the
Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Advance for all purposes
of this Agreement, (iv) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under the Loan Documents,
(v) no Lender shall grant any participation under which the participant shall
have rights to require such Lender to take or omit to take any action hereunder
or under the other Loan Documents or approve any amendment to or waiver of this
Agreement or the other Loan Documents, except to the extent such amendment or
waiver would:  (A) extend the Commitment Termination Date; or (B) reduce the
interest rate or the amount of principal or fees applicable to Advances or the
Commitment in which such participant is participating or change the date on
which interest, principal or fees applicable to Advances or the Commitment in
which such participant is participating are payable, and (vi) the Person
purchasing such participation shall agree to customary provisions relating to
the confidentiality of non-public information received by such Person in
connection with its purchase of the participation.

 

(f)    Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
Participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to the Borrower
received by it from such Lender.

 

(g)

 

(i)            Notwithstanding anything to the contrary contained herein, any
Lender (a “Designating Lender”) may grant to one or more special purpose funding
vehicles (each, an “SPV”), identified as such in writing from time to time by
the Designating Lender to the Administrative Agent and the Borrower, the option
to provide to the Borrower all or any part of any Loan that such Designating
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (1) nothing herein shall constitute a commitment by any
SPV to make any Loan, (2) if an SPV elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Designating Lender
shall be obligated to make such Loan pursuant to the terms hereof and (3) the
Designating Lender shall remain liable for any indemnity or other payment
obligation with respect to its Commitment hereunder. The making of a Loan by an
SPV hereunder shall utilize the Commitment of the Designating Lender to the same
extent, and as if, such Loan were made by such Designating Lender;

 

43

--------------------------------------------------------------------------------


 

(ii)           As to any Loans or portion thereof made by it, each SPV shall
have all the rights that a Lender making such Loans or portion thereof would
have had under this Agreement; provided, however, that each SPV shall have
granted to its Designating Lender an irrevocable power of attorney to deliver
and receive all communications and notices under this Agreement (and any related
documents) and to exercise on such SPV’s behalf, all of such SPV’s voting rights
under this Agreement. No additional Note shall be required to evidence the Loans
or portion thereof made by an SPV; and the related Designating Lender shall be
deemed to hold its Note (if any) as agent for such SPV to the extent of the
Loans or portion thereof funded by such SPV. In addition, any payments for the
account of any SPV shall be paid to its Designating Lender as agent for such
SPV;

 

(iii)          Each party hereto hereby agrees that no SPV shall be liable for
any indemnity or payment under this Agreement for which a Lender would otherwise
be liable; if an SPV, but for the operation of this sentence, would have
liability for any such indemnity or payment, the Designating Lender shall be
liable;

 

(iv)          In addition, notwithstanding anything to the contrary contained in
this Section 8.07(g) or otherwise in this Agreement, any SPV may (1) at any time
and without paying any processing fee therefore, assign or participate all or a
portion of its interest in any Loans to the Designating Lender or to any
financial institutions providing liquidity and/or credit support to or for the
account of such SPV to support the funding or maintenance of Loans; provided
that the Designating Lender in the event of an assignment or participation to
any other financial institution shall remain liable for any indemnity or other
payment obligation with respect to its Commitment, and shall be obligated to
make such Loan pursuant to the terms hereof and of its Commitment and (2)
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancements to such SPV.

 

Section 8.08  Confidentiality.  Each Agent and each Lender agrees, insofar as is
legally possible, to use its reasonable best efforts to keep in confidence all
financial data and other information relative to the affairs of the Borrower
heretofore furnished or which may hereafter be furnished to it pursuant to the
provisions of this Agreement; provided, however, that this Section 8.08 shall
not be applicable to information which is or becomes available to a Lender from
a source other than the Borrower; and provided further that such obligation of
each Agent and each Lender shall be subject to each Agent’s and each Lender’s
(a) obligation to disclose such information pursuant to a request or order under
applicable laws and regulations or pursuant to a subpoena or other legal
process, (b) right to disclose any such information to bank examiners, its
affiliates, bank auditors, accountants and its counsel and other Agents and
Lenders, and (c) right to disclose any such information, (i) in connection with
the transactions set forth herein including assignments and sales of
participation interests pursuant to Section 8.07 hereof or (ii) in or in
connection with any litigation or dispute involving the Agents, the Lenders and
the Borrower or any transfer or other disposition by such Lender of any of its
Advances or other extensions of credit by such Lender to the Borrower or any of
its Subsidiaries, provided that information disclosed pursuant to this proviso
shall be so disclosed subject to such procedures as are reasonably calculated to
maintain the confidentiality thereof.

 

44

--------------------------------------------------------------------------------


 

Notwithstanding any other provision in this agreement, each party hereto (and
each employee, representative, or other agent of each such party) may disclose
to any and all persons, without limitation of any kind, the U.S. tax treatment
and U.S. tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to either party
relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.

 

Section 8.09  Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

Section 8.10  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

Section 8.11  Consent to Jurisdiction; Waiver of Immunities.  The Borrower
hereby irrevocably submits to the jurisdiction of any New York state or Federal
court sitting in New York, New York in any action or proceeding arising out of
or relating to this Agreement, and the Borrower hereby irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in such New York state or Federal court.  The Borrower hereby irrevocably
waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding.  The
Borrower agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Section 8.11 shall affect
the right of any Lender or Agent to serve legal process in any other manner
permitted by law or affect the right of any Lender or Agent to bring any action
or proceeding against the Borrower or its property in the courts of any other
jurisdiction.

 

Section 8.12  Waiver of Trial by Jury.  THE BORROWER, THE BANKS, THE AGENTS AND,
BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, OTHER LENDERS EACH HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT.  The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this transaction, including
without limitation contract claims, tort claims, breach of duty claims and all
other common law and statutory claims.  The Borrower, the Banks, the Agents and,
by its acceptance of the benefits hereof, other Lenders each (i) acknowledges
that this waiver is a material inducement for the Borrower, the Lenders and the
Agents to enter into a business relationship, that the Borrower, the Lenders and
the Agents have already relied on this waiver in entering into this Agreement or
accepting the benefits thereof, as the case may be, and that each will continue
to rely on this waiver in their related future dealings and (ii) further
warrants and represents that each has reviewed this waiver with its legal
counsel, and that each knowingly and voluntarily waives its jury trial rights
following consultation with legal counsel.  THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL

 

45

--------------------------------------------------------------------------------


 

APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.  In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

 

Section 8.13  Website Communications.

 

(a)   The Borrower hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to this Agreement and the other
Loan Documents, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to a request
for a new, or a conversion of an existing, borrowing or other extension of
credit (including any election of an interest rate or interest period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Agreement prior to the scheduled date therefor, (iii) provides notice of
any default or event of default under this Agreement, (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit thereunder, or (v)
involves the delivery of securities, instruments or other similar documents
requiring signatures or endorsement (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com.  In addition, the
Borrower agrees to continue to provide the Communications to the Administrative
Agent in the manner specified in the Loan Documents but only to the extent
requested by the Administrative Agent.

 

(b)   The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks, Fixed Income Direct or a substantially similar electronic
transmission systems (the “Platform”).  The Borrower acknowledges that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS,  OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.

 

IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY
OBLIGOR, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING,

 

46

--------------------------------------------------------------------------------


 

WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY OBLIGOR’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

 

(c)   The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of this Agreement and the Loan Documents.

 

(d)   Each Lender agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of this Agreement and the Loan Documents.  Each Lender agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Credit Document
in any other manner specified in such Credit Document.

 

[Remainder of page intentionally left blank]

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

HORMEL FOODS CORPORATION

 

 

 

 

 

 

 

By

 

 

 

 

Name:

Joel W. Johnson

 

 

Title:

Chairman, President & CEO

 

 

 

 

 

Notice Address:

 

 

Attn:  Treasurer

 

 

1 Hormel Place

 

 

Austin, Minnesota 55912-3690

 

 

S-1

--------------------------------------------------------------------------------


 

 

CITICORP USA, INC., as Administrative
Agent and a Lender

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Notice Address:

 

 

Global Loans Operations

 

 

Attn: Brian Maxwell

 

 

2 Penns Way, Suite 200

 

 

New Castle, Delaware 19702

 

 

S-2

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

(As a Lender)

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Notice Address:

 

 

Attn: Hugh Brown

 

 

303 Peachtree Street

 

 

Third Floor

 

 

Atlanta, Georgia 30308

 

 

S-3

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Notice Address:

 

 

Attn: 800 Nicollet Mall

 

 

BC-MN-H03N

 

 

Minneapolis, MN 55402

 

 

Attention:  Christine Geer

 

 

S-4

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Notice Address:

 

 

Wells Fargo Bank, National Association

 

 

6th and Marquette

 

 

MAC N9305-031

 

 

Minneapolis, MN 55479

 

 

Telephone:  612-316-1402

 

 

Facsimile:  612-667-2276

 

 

S-5

--------------------------------------------------------------------------------


 

 

BANK ONE, NA (Main Office Chicago)

 

(As a Lender)

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

Joseph Pinzone

 

 

Title:

Director

 

 

 

 

 

Notice Address:

 

 

Bank One NA

 

 

Attn: Karen Hannusch

 

 

1 Bank One Plaza, Suite IL1-0011

 

 

Chicago, IL 60670

 

 

S-6

--------------------------------------------------------------------------------


 

SCHEDULE I

 

APPLICABLE LENDING OFFICES

 

Bank

 

Domestic Lending Office

 

Eurodollar Lending Office

 

 

 

 

 

Citicorp USA, Inc.

 

Citicorp USA, Inc.

 

Citicorp USA, Inc.

 

 

Citibank Agency Services

 

Citibank Agency Services

 

 

2 Penns Way, Suite 200

 

2 Penns Way, Suite 200

 

 

New Castle, DE 19720

 

New Castle, DE 19720

 

 

Telephone: (302) 894-6023

 

Telephone: (302) 894-6023

 

 

Facsimile:  (302) 894-6120

 

Facsimile:  (302) 894-6120

 

 

 

 

 

SunTrust Bank

 

SunTrust Bank

 

SunTrust Bank

 

 

25 Park Place

 

25 Park Place

 

 

MC 1941, 21st Floor

 

MC 1941, 21st Floor

 

 

Attention: Barbara Thomas

 

Attention: Barbara Thomas

 

 

Atlanta, GA 30302

 

Atlanta, GA 30302

 

 

Telephone: (404) 658-4237

 

Telephone: (404) 658-4237

 

 

Facsimile:  (404) 230-1940

 

Facsimile:  (404) 230-1940

 

 

 

 

 

US Bank National

 

U.S. Bank National Association

 

U.S. Bank National Association

Association

 

800 Nicollet Mall

 

800 Nicollet Mall

 

 

BC-MN-H03N

 

BC-MN-H03N

 

 

Minneapolis, MN 55402

 

Minneapolis, MN 55402

 

 

Attention:  Christine Geer

 

Attention:  Christine Geer

 

 

Telephone: (612) 303-3769

 

Telephone: (612) 303-3769

 

 

Facsimile: (612) 303-2265

 

Facsimile: (612) 303-2265

 

 

 

 

 

Bank One, NA

 

Bank One, NA

 

Bank One, NA

(Main Office Chicago)

 

1 Bank One Plaza

 

1 Bank One Plaza

 

 

Suite IL1-0011

 

Suite IL1-0011

 

 

Chicago, IL 60670

 

Chicago, IL 60670

 

 

Attention:  Karen Hannusch

 

Attention:  Karen Hannusch

 

 

Telephone: (312) 385-7035

 

Telephone: (312) 385-7035

 

 

Facsimile:  (312) 385-7108

 

Facsimile:  (312) 385-7108

 

 

 

 

 

Wells Fargo Bank,
National Association

 

Wells Fargo Bank, National
Association

 

Wells Fargo Bank, National
Association

 

 

201 Third Street, 8th Floor

 

201 Third Street, 8th Floor

 

 

San Francisco, CA 94103

 

San Francisco, CA 94103

 

 

Attention: Nanci Mullen

 

Attention: Nanci Mullen

 

 

Telephone:  (415) 477-5447

 

Telephone:  (415) 477-5447

 

 

Facsimile:  (415) 979-0675

 

Facsimile:  (415) 979-0675

 

I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

BANKS’ COMMITMENTS

Hormel Foods Corporation

$150,000,000 Revolving Credit Agreement

 

BANK

 

COMMITMENT

 

 

 

 

 

 

Citicorp USA, Inc.

 

$

40,000,000

 

 

 

 

 

 

SunTrust Bank

 

$

30,000,000

 

 

 

 

 

 

US Bank National Association

 

$

30,000,000

 

 

 

 

 

 

Bank One, NA (Main Office Chicago)

 

$

25,000,000

 

 

 

 

 

 

Wells Fargo Bank, National Association

 

$

25,000,000

 

 

II-1

--------------------------------------------------------------------------------


 

SCHEDULE 4.01(a)

MATERIAL SUBSIDIARIES

 

 

1.      Hormel Financial Services Corporation, a Minnesota corporation

 

2.      Hormel Foods, LLC, a Minnesota Limited Liability Company

 

3.      Jennie-O Turkey Store, Inc., a Minnesota corporation

 

4.      Hormel Foods International Corporation, a Delaware corporation

 

5.      Vista International Packaging Company, a Wisconsin corporation

 

6.      Dan’s Prize, a Minnesota corporation

 

7.      Mountain Prairie, LLC, a Colorado Limited Liability Company

 

8.      Diamond Crystal Brands, Inc., a Delaware corporation

 

9.     Beijing Hormel Foods Co. Ltd., incorporated under the Joint

Venture Law of the People’s Republic of China

 

10.  Shanghai Hormel Foods Limited Corporation, incorporated under the Joint

Venture Law of the People’s Republic of China

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.01(c)

GOVERNMENT CONSENTS

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF ASSIGNMENT AND ACCEPTANCE]

 

Dated as of                ,     

 

Reference is made to that certain Revolving Credit Agreement, dated as of
October 20, 2003 (the “Credit Agreement”), among HORMEL FOODS CORPORATION (the
“Borrower”), the Lenders party thereto, Citicorp USA, Inc., as Administrative
Agent (the “Administrative Agent”), and the other Agents party thereto.  Terms
defined in the Credit Agreement are used herein with same meaning.

 

[                                 ] (the “Assignor”) and
[                                 ] (the “Assignee”) agree as follows:

 

1.         The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, without recourse, that
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the date hereof which represents the percentage interest
specified in Section 1 of Schedule 1 of the outstanding rights and obligations
of all Lenders under the Credit Agreement, including, without limitation, such
interest in the Assignor’s Commitment and in all outstanding Advances (if any)
owing to the Assignor.  After giving effect to such sale and assignment, the
Assignee’s Commitment and the aggregate principal amount of Advances outstanding
on the date hereof and owing to the Assignee will be as set forth in Section 2
of Schedule 1.

 

2.         The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty (except as provided in clause (i) above) and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or any other instrument or document
furnished pursuant thereto or with respect to the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any guarantor or any other person or the
performance or observance by the Borrower, any guarantor or any other party of
any of its obligations under the Credit Agreement or any other instrument or
document furnished pursuant thereto.

 

3.         (a)  The Assignee (i) confirms and agrees that it has received a copy
of the Credit Agreement, any amendments or waivers thereto and any other
documents furnished pursuant thereto, which in each case have been requested by
it, together with copies of any financial statements requested by it, and that
it has, independently and without reliance on the Assignor, the Administrative
Agent or any other Agent or Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Acceptance and agrees that it shall have no recourse
against the Assignor with respect to any matters relating thereto; (ii) agrees
that it will, independently and without reliance upon the Assignor, any
Administrative Agent or

 

A-1

--------------------------------------------------------------------------------


 

any other Agent or Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement and any other documents
or instruments furnished pursuant thereto; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement as are delegated to the Administrative
Agent, by the terms thereof, together with such powers as are reasonably
incidental thereto; (iv) confirms that it is an Eligible Assignee; (v) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender; [and] (vi) specifies as its Domestic Lending Office and Eurodollar
Lending Office and address for notices the respective offices previously
notified to the Administrative Agent pursuant to the Credit Agreement[; and
(vii) attaches the forms prescribed by the Internal Revenue Service of the
United States certifying as to the Assignee’s status for the purposes of
determining exemption from United States withholding taxes with respect to all
payments to be made to the Assignee under the Credit Agreement or such other
documents as are necessary to indicate that all such payments are subject to
withholding taxes at a rate reduced by any applicable tax treaty].

 

(b)         If the Assignee is a person subject to ERISA, the Assignee
represents and warrants that the execution, delivery and performance of this
Assignment and Acceptance, and the purchase of the interest being assigned to it
hereby, will not involve any prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code, other than a prohibited
transaction which is covered by a currently effective class exemption granted by
the U.S. Department of Labor pursuant to Section 408(a) of ERISA and Section
4975(C)(2) of the Code.

 

4.         Following the execution of this Assignment and Acceptance by the
Assignor and the Assignee, the Assignor will deliver this Assignment and
Acceptance to the Administrative Agent for acceptance and recording.  The
effective date for this Assignment and Acceptance shall be the date of
acceptance hereof by the Administrative Agent unless otherwise specified on
Schedule 1 hereto (the “Assignment Effective Date”).

 

5.         Upon such acceptance and recording by the Administrative Agent, as of
the Assignment Effective Date, (i) the Assignee shall be a party to the Credit
Agreement and, to the extent provided in the Credit Agreement and in this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in the Credit
Agreement and in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement and the other
instruments and documents furnished pursuant thereto.  The Assignee hereby
acknowledges that the other parties to the Credit Agreement are intended
third-party beneficiaries of this Assignment and Acceptance insofar as, after
giving effect to this Assignment and Acceptance, the Assignee shall have the
obligations of a Lender thereunder.

 

6.         Upon such acceptance and recording by the Administrative Agent, from
and after the Assignment Effective Date, the Administrative Agent shall make all
payments under the Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and fees
with respect thereto) to the Assignee.

 

A-2

--------------------------------------------------------------------------------


 

The Assignor and Assignee shall make all appropriate adjustments in payments
under the Credit Agreement for periods prior to the Assignment Effective Date
directly between themselves.

 

7.         This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

8.         This Assignment and Acceptance may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.

 

 

[Remainder of page intentionally left blank]

 

A-3

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO

ASSIGNMENT AND ACCEPTANCE

Dated as of              , 20     

 

Section 1

 

Percentage interest

 

        %

(as percentage of total
Credit Agreement Advances/
Commitments of all Lenders)

 

 

 

Section 2

 

Assignee’s Commitment

 

$          

 

 

 

Aggregate Outstanding Principal
Amount of Advances Owing to Assignee

 

$         

 

Section 3

 

Assignment Effective Date:

 

                         , 20     

 

 

 

 

 

[                              ],

 

 

as Assignor

 

 

 

 

 

 

 

 

By

 

 

 

 

  Title:

 

 

 

 

 

 

 

 

 

 

[                              ],

 

 

as Assignee

 

 

 

 

 

 

 

 

By

 

 

 

 

  Title:

 

 

 

 

[Remainder of page intentionally left blank]

 

A-4

--------------------------------------------------------------------------------


 

Accepted this              day of

                           ,        

 

Citicorp USA, Inc., as Administrative Agent

 

 

By

 

 

Name:

Title:

 

 

Accepted this              day of

                           ,        

 

 

Hormel Foods Corporation, as Borrower

 

 

By

 

 

Name:

Title:

 

A-5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF COMPLIANCE CERTIFICATE]

 

COMPLIANCE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFY THAT:

 

(1)        I am the duly elected [Title] of HORMEL FOODS CORPORATION, a Delaware
corporation (“Company”);

 

(2)        I have reviewed the terms of that certain Revolving Credit Agreement,
dated as of October 20, 2003, as amended, supplemented or otherwise modified to
the date hereof (said Credit Agreement, as so amended, supplemented or otherwise
modified, being the “Credit Agreement”, the terms defined therein and not
otherwise defined in this Certificate (including Attachment No. 1 annexed hereto
and made a part hereof) being used in this Certificate as therein defined), by
and among the Company, the financial institutions listed therein as Lenders,
Citicorp USA, Inc., as Administrative Agent, and the other Agents party thereto
and the terms of the other Loan Documents, and I have made, or have caused to be
made under my supervision, a review in reasonable detail of the transactions and
condition of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements; and

 

(3)        The examination described in paragraph (2) above did not disclose,
and I have no knowledge of, the existence of any condition or event which
constitutes an Event of Default or Potential Event of Default during or at the
end of the accounting period covered by the attached financial statements or as
of the date of this Certificate[, except as set forth below].

 

 

[Set forth [below] [in a separate attachment to this Certificate] are all
exceptions to paragraph (3) above listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
the Company has taken, is taking, or proposes to take with respect to each such
condition or event:

 

                                                                                                                                                                                                            ]

 

The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this                     day of                     ,              
pursuant to subsection 5.01(b)(iii) of the Credit Agreement.

 

 

 

 

 

 

 

Hormel Foods Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Title:

 

 

 

B-1

--------------------------------------------------------------------------------


 

ATTACHMENT NO. 1

TO COMPLIANCE CERTIFICATE

 

This Attachment No. 1 is attached to and made a part of a Compliance Certificate
dated as of                    ,          and pertains to the period from
                      ,         to                       ,        .  Subsection
references herein relate to subsections of the Credit Agreement.

 

Ratio of Net Debt to EBITDA, Section 5.02(d)

 

a.

 

Indebtedness for borrowed money or for the deferred purchase price of property
or services.

 

$                       

 

 

 

 

 

b.

 

Obligations under Capital Leases

 

$                       

 

 

 

 

 

c.

 

Outstanding Debt at end of period (a plus b)

 

$                       

 

 

 

 

 

d.

 

Cash and Cash Equivalents

 

$                       

 

 

 

 

 

e.

 

Net Debt (c minus d)

 

$                       

 

 

 

 

 

f.

 

Consolidated Net Income

 

$                       

 

 

 

 

 

g.

 

Provision for taxes

 

$                       

 

 

 

 

 

h.

 

Interest expense

 

$                       

 

 

 

 

 

i.

 

Depreciation and amortization

 

$                       

 

 

 

 

 

j.

 

Extraordinary losses

 

$                       

 

 

 

 

 

k.

 

Extraordinary gains

 

$                       

 

 

 

 

 

l.

 

EBITDA for four fiscal quarter period

 

 

 

 

 

 

 

 

 

(f plus g plus h plus i plus j minus k)

 

$                       

 

 

 

 

 

m.

 

Ratio of Net Debt to EBITDA (ratio of e to l)

 

   : 1.00

 

 

 

 

 

n.

 

Maximum permitted Net Debt ratio

 

2.5:1.00

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF NOTICE OF CONVERSION/CONTINUATION]

 

NOTICE OF CONVERSION/CONTINUATION

 

 

Pursuant to that certain Revolving Credit Agreement, dated as of October 20,
2003, as amended, supplemented or otherwise modified to the date hereof (said
Credit Agreement, as so amended, supplemented or otherwise modified, being the
“Credit Agreement”, the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among HORMEL FOODS CORPORATION, a
Delaware corporation, as Borrower, the financial institutions listed therein as
Lenders, Citicorp USA, Inc., as Administrative Agent, and the other Agents party
thereto, this represents Company’s request to convert or continue Loans as
follows:

 

1.             Date of conversion/continuation:                              ,
             

 

2.             Amount of Loans being converted/continued:  $              

 

3.             Nature of conversion/continuation:

 

[   ] a.

 

Conversion of Base Rate Loans to Eurodollar Rate Loans

[   ] b.

 

Conversion of Eurodollar Rate Loans to Base Rate Loans

[   ] c.

 

Continuation of Eurodollar Rate Loans as such

 

4.             If Loans are being continued as or converted to Eurodollar Rate
Loans, the duration of the new Interest Period that commences on the conversion/
continuation date:                        month(s)

 

In the case of a conversion to or continuation of Eurodollar Rate Loans, the
undersigned officer, to the best of his or her knowledge, and the Borrower
certifies that no Event of Default or Potential Event of Default has occurred
and is continuing under the Credit Agreement.

 

DATED:

 

 

Hormel Foods Corporation

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF NOTICE OF BORROWING]

 

[Date]

 

Citicorp USA., Inc., as Administrative Agent

  for the Lenders parties to the Credit Agreement

  referred to below

 

Ladies and Gentlemen:

 

The undersigned Hormel Foods Corporation (the “Borrower”) refers to the
Revolving Credit Agreement, dated as of October 20, 2003 (the “Credit
Agreement”), the terms defined therein being used herein as therein defined,
among the Borrower, the Lenders party thereto, Citicorp USA, Inc., as
Administrative Agent, and the other Agents party thereto, and hereby gives you
notice pursuant to Section 2.02 of the Credit Agreement that the undersigned
hereby requests a Borrowing under the Credit Agreement, and in that connection
sets forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

 

(i)         The Business Day of the Proposed Borrowing is
                        20   .

 

(ii)        The Type of Advances comprising the Proposed Borrowing is a [Base
Rate Advance][Eurodollar Advance].

 

(iii)       The aggregate amount of the Proposed Borrowing is
$                  .

 

(iv)       The Interest Period for each Advance made as part of the Proposed
Borrowing is       [months] [days].

 

In accordance with Section 3.02 of the Credit Agreement, the undersigned hereby
certifies, on behalf of the Borrower, that as of the date hereof and the date of
the Advance hereby requested:

 

1.          The representations and warranties contained in Section 4.01 of the
Credit Agreement (excluding those contained in paragraph (e)(ii) thereof) are
true and accurate as though made on and as of such dates;

 

D-1

--------------------------------------------------------------------------------


 

2.          No event has occurred and is continuing or would result from such
Borrowing which constitutes an Event of Default under the Credit Agreement or
which would constitute such an Event of Default but for the requirement that
notice be given or time elapse or both.

 

 

Very truly yours,

 

 

 

Hormel Foods Corporation

 

 

 

 

 

By

 

 

 

Name:

 

Title:

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF PROMISSORY NOTE]

HORMEL FOODS CORPORATION

PROMISSORY NOTE

 

                   ,        

 

For value received, Hormel Foods Corporation (the “Borrower”), hereby promises
to pay to the order
of                                                            (the “Lender”),
for the account of its Applicable Lending Office, the unpaid principal amount of
each Advance made by the Lender to the Borrower pursuant to the Credit Agreement
referred to below on the last day of the Interest Period relating to such
Advance.  The Borrower promises to pay interest on the unpaid principal amount
of each such Advance on the dates and at the rate or rates provided for in the
Credit Agreement.  All such payments of principal and interest shall be made in
United States dollars in same day funds at the Administrative Agent’s office, as
specified in the Credit Agreement.

 

All Advances made by the Lender, the respective maturities thereof and all
repayments of principal thereof shall be recorded by the Lender and, prior to
any transfer hereof, appropriate notations to evidence the foregoing information
with respect to each such Advance then outstanding shall be endorsed by the
Lender on the schedule attached hereto, or on a continuation of such schedule
attached to and made a part hereof, or in the records of such Lender in
accordance with its usual practice; provided that the failure of the Lender to
make any such recordation or endorsement shall not affect the obligations of the
Borrower hereunder or under the Credit Agreement.

 

This promissory note is one of the promissory notes referred to in Section 2.13
of the Revolving Credit Agreement, dated as of October 20, 2003, among Hormel
Foods Corporation, the Lenders named therein, Citicorp USA, Inc., as
Administrative Agent, and the other Agents party thereto (said Credit Agreement,
as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Terms defined in the Credit Agreement are used herein with the
same meanings.

 

[Remainder of page intentionally left blank]

 

E-1

--------------------------------------------------------------------------------


 

Reference is hereby made to the Credit Agreement for provisions relating to this
promissory note, including, without limitation, the mandatory and optional
prepayment hereof and the acceleration of the maturity hereof.

 

 

Hormel Foods Corporation

 

 

 

 

 

By

 

 

 

Name:

 

Title:

 

 

 

 

 

By

 

 

 

Name:

 

Title:

 

E-2

--------------------------------------------------------------------------------


 

Schedule to Promissory Note

 

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Advance

 

Type of
Advance

 

Amount of
Principal
Repaid

 

Maturity
Date

 

Notation
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[FORM OF OPINION OF COUNSEL TO BORROWER]

 

 

[Date]

 

Citicorp USA, Inc., as

Administrative Agent

                                   

                                   

                                   

and

 

The Lenders

and Arranger Listed

on Schedule I Hereto

 

Re:          Hormel Foods Corporation Revolving Credit Agreement dated as of
October 20, 2003

 

Ladies and Gentlemen:

 

As General Counsel of Hormel Foods Corporation, a Delaware corporation (the
“Company”), I am familiar with the Revolving Credit Agreement dated as of
October 20, 2003, among the Company, the Lenders named therein, Citicorp USA,
Inc., as Administrative Agent and the other Agents party thereto (the “Credit
Agreement”).  All terms used herein that are defined in the Credit Agreement
have the meanings specified in the Credit Agreement.  This letter is being
delivered to you in satisfaction of the condition set forth in Section
3.1(a)(vi) of the Credit Agreement and with the understanding that you are
entering into the Credit Agreement in reliance on the opinions expressed herein.

 

In this connection, I have examined such certificates of public officials,
certificates of officers of the Company and its Subsidiaries and copies
certified to my satisfaction of corporate documents, records and of other papers
of the Company and its Subsidiaries, and have made such other investigations, as
I have deemed relevant and necessary as a basis for my opinion hereinafter set
forth.

 

Based on the foregoing and subject to the qualifications, limitations and
assumptions contained herein, it is my opinion that:

 

1.           The Company is a corporation duly organized and validly existing in
good standing under the laws of the State of Delaware and has qualified to do
business as a foreign corporation and is in good standing under the laws of the
State of Minnesota.  The Company has all requisite corporate power and corporate
authority to own and operate its properties and to carry on its business as now
conducted and as proposed to be conducted

 

F-1

--------------------------------------------------------------------------------


 

and to execute, deliver and perform the Credit Agreement and any Notes issued
pursuant thereto.

 

2.           The execution, delivery and performance of the Credit Agreement and
any Notes issued pursuant thereto have been duly authorized by all requisite
corporate action on the part of the Company.  The Credit Agreement has been duly
executed and delivered by an authorized officer of the Company and, assuming
proper authorization and execution by the other parties thereto, constitutes the
legally valid and binding obligation of the Company, enforceable against it in
accordance with its terms, except as enforceability may be limited by (a)
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and (b) general principles of equity
and commercial reasonableness (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

3.           The Company is not an “investment company” nor a company
“controlled” by an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.

 

4.           The extension, arranging and obtaining of the credit represented by
the Credit Agreement do not result in any violation of Regulation T, U and X of
the Board of Governors of the Federal Reserve System.

 

5.           None of the execution and delivery of the Credit Agreement, the
making of any Advances thereunder or compliance with the provisions thereof (A)
conflicts with, or results in a breach or violation of the certificate of
incorporation or bylaws of the Company, (B) results in a material breach or
violation of, or constitutes a material default under, the terms, conditions or
provisions of (i) any material loan agreement or other contract to which the
Company or any of its Subsidiaries is a party, (ii) any order, writ, judgment or
decree that the Company or any of its Subsidiaries is a party to or by which any
of the Company’s or any of its Subsidiaries’ assets or properties are bound and
which is material to the Company and its Subsidiaries, taken as a whole, or
(iii) any present United States federal, Delaware corporate or Minnesota
statute, rule or regulation, known to me to be applicable to or binding on the
Company and of a type commonly applicable to transactions of the type
contemplated by the Credit Agreement or (C) results in the creation of any Lien
upon any of the assets or properties of either the Company or any of its
Subsidiaries under any agreement or contract referred to in clause (B)(i) above.

 

6.           No governmental consents, approvals, registrations, declarations or
filings are required to be obtained or made by the Company in connection with
the execution and delivery of the Credit Agreement or any Notes issued pursuant
thereto.

 

7.           To the best of my knowledge, after due inquiry, there are no
actions, suits or proceedings (administrative, judicial or otherwise) pending or
threatened against the Company or any of its Subsidiaries that have a
significant likelihood of materially and adversely affecting (a) the business,
operations, prospects or condition (financial or otherwise) of the Company or
any of its Subsidiaries, taken as a whole, or (b) the ability of the Company to
perform its obligations under the Credit Agreement or any Notes issued pursuant
thereto.

 

F-2

--------------------------------------------------------------------------------


 

My opinion as to the enforceability of the Credit Agreement is subject to:

 

(i)            public policy considerations, statutes or court decisions that
may limit the rights of a party to obtain indemnification against its own
negligence or willful misconduct; and

 

(ii)           the unenforceability under certain circumstances of broadly or
vaguely stated waivers or waivers of rights granted by law where the waivers are
against public policy or prohibited by law.

 

In addition, I express no opinion as to the effect of non-compliance by any
party (other than the Company) with any state or federal laws or regulations
applicable to the transactions contemplated by the Credit Agreement because of
the nature of such party’s business.

 

The law covered by this opinion is limited to present federal law, present
corporate law of the State of Delaware and present law of the State of
Minnesota.  I express no opinion as to the laws of the any other jurisdiction
and no opinion regarding the statutes, administrative decisions, rules,
regulation or requirements or any country, municipality, subdivision or local
authority or any jurisdiction.

 

I note that the Credit Agreement provides that it shall be governed by, and
construed in accordance with, the laws of the State of New York, and that I
express no opinion herein under the laws of the State of New York.  With your
permission, for purposes of my opinion set forth in paragraph 3, I have assumed
that the laws of the State of Minnesota are identical to the laws of the State
of New York.

 

This opinion is being delivered upon the express instructions of the Company to
Citicorp USA, Inc., as Administrative Agent, and the Lenders under the Credit
Agreement and is solely for their benefit in connection with the transactions
contemplated thereby.  This opinion may not be relied upon by, filed with,
disclosed to, quoted in any manner to, referenced in any written report,
financial statement or other document to, or delivered to any other person, firm
or corporation for any purpose, without my prior written consent, except that
the Administrative Agent and each Lender may use this opinion (i) in connection
with a review of the Credit Agreement and transactions related thereto by a
regulatory agency having supervisory authority over any such Person for the
purpose of confirming the existence of this opinion, (ii) in connection with the
assertion of a defense as to which this opinion is relevant and necessary, (iii)
in response to a court order or (iv) in connection with any assignment of any
Advances or Commitment in accordance with the provisions of the Credit
Agreement, and any Eligible Assignee may rely on this opinion as if it were
addressed and had been delivered to such assignee on the date hereof.

 

Very truly yours,

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF OPINION OF O’MELVENY & MYERS LLP]

 

 

--------------------------------------------------------------------------------

 

 

155,076-033

 

Citicorp USA, Inc.,

 

 

Re:          Revolving Credit Agreement dated as of October 20, 2003 among
Hormel Foods Corporation, the Banks named therein, and Citicorp USA, Inc. as
Administrative Agent

 

Ladies and Gentlemen:

 

We have acted as counsel to Citicorp USA, Inc., as Administrative Agent, in
connection with the preparation and delivery of a Revolving Credit Agreement,
dated as of October 20, 2003 (the “Credit Agreement”), among Hormel Foods
Corporation, a Delaware corporation (the “Company”), the Banks named therein,
Citicorp USA, Inc., as Administrative Agent, and the other Agents party
thereto.  Unless otherwise indicated, capitalized terms used herein but not
otherwise defined herein have the respective meanings set forth in the Credit
Agreement.

 

We have participated in various conferences with representatives of the Company
and the Administrative Agent during which the Credit Agreement and related
matters have been discussed.  We have reviewed the forms of the Credit Agreement
and the exhibits thereto, including the form of the promissory notes annexed
thereto (the “Notes”) and the opinion of Mahlon C. Schneider, Senior Vice
President and General Counsel to the Company (the “Opinion”) and the officer’s
certificates and other documents delivered on the date hereof.  We have assumed
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals or copies and the due authority of all persons executing the
same, and we have relied as to factual matters on the documents that we have
reviewed.

 

On the basis of the foregoing, we are of the opinion that the Credit Agreement
constitutes the legally valid and binding obligation of the Company and each
Note when issued in accordance with the terms of the Credit Agreement
constitutes the legally valid and binding obligation of the Company, enforceable
in accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
creditors’ rights generally (including, without limitation, fraudulent
conveyance laws) and by general principles of equity, including, without
limitation, concepts of materiality, reasonableness, good faith and fair dealing
and the possible unavailability of specific

 

G-1

--------------------------------------------------------------------------------


 

performance or injunctive relief, regardless of whether considered in a
proceeding in equity or at law.

 

In giving the foregoing opinion, we have assumed, without independent
investigation, that the Credit Agreement and the Notes have been duly authorized
by all necessary corporate action on the part of the Company and have been duly
executed and delivered by the Company and that it is a corporation duly
organized, validly existing and in good standing under the jurisdiction of its
incorporation.  We understand that you are relying on the Opinion with respect
to such matters.

 

Our opinion as to the enforceability of the Credit Agreement is subject to:

 

(i)         public policy considerations, statutes or court decisions that may
limit the rights of a party to obtain indemnification against its own negligence
of willful misconduct; and

 

(ii)        the unenforceability under certain circumstances of broadly or
vaguely stated waivers or waivers of rights granted by law where the waivers are
against public policy or prohibited by law.

 

In addition, we express no opinion as to the effect of non-compliance by you
with any state or federal laws or regulations applicable to the transactions
contemplated by the Credit Agreement because of the nature of your business.

 

The law covered by this opinion is limited to present federal law and the
present law of the State of New York.  We express no opinion as to the laws of
the any other jurisdiction and no opinion regarding the statutes, administrative
decisions, rules, regulation or requirements or any country, municipality,
subdivision or local authority or any jurisdiction.

 

This opinion is furnished by us as special counsel for the Administrative Agent
and may be relied upon by you only in connection with the Credit Agreement.  It
may not be used or relied upon by you for any other purpose or by any other
person, nor may copies be delivered to any other person, without in each
instance our prior written consent other than to attorneys for and auditors of
the Lenders and the Administrative Agent, to governmental officials with
regulatory authority with respect to the business of the Lenders, the
Administrative Agent, Arranger and to bona fide prospective purchasers of
assignments of or participations in the debt arising under the Loan Documents.

 

Respectfully submitted,

 

G-2

--------------------------------------------------------------------------------